


Exhibit 10.4

 

LEASE AGREEMENT

 

between

 

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP
as “Landlord”

 

and

 

MOCON, INC., a Minnesota corporation
as “Tenant”

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

Error! Not a valid heading level in TOC entry on page 1

 

 

 

i

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

For identification purposes only, the date of this Lease is March 9, 2010.

 

 

 

Landlord:

 

Minnesota Industrial Properties Limited Partnership, a Minnesota limited
partnership

 

 

 

Tenant:

 

Mocon, Inc., a Minnesota corporation

 

 

 

Project:

 

Northland Interstate Business Center IV

 

 

 

Building Address:

 

9300 75th Avenue North, Brooklyn Park, MN 55428

 

 

 

Premises Address:

 

9300 75th Avenue North, Suite 100, Brooklyn Park, MN 55428

 

 

 

Rentable Area of Building:

 

Approximately 185,000 square feet.

 

 

 

Premises:

 

Approximately 60,086 rentable square feet, including approximately 31,718
rentable square feet of office/lab area and approximately 28,368 rentable square
feet of warehouse space.

 

 

 

Permitted Use:

 

The Premises shall be used for lawful warehouse and general office/lab purposes,
manufacturing, fabrication and/or assembly of various testing equipment and for
no other use or purpose without Landlord’s prior written consent.

 

 

 

Term:

 

One hundred eighty-four (184) full calendar months (plus any partial month at
the beginning of the Term) (“Initial Term”). Tenant has one Extension Option, as
defined in Exhibit D to this Lease, to extend the Term of this Lease for one
(1) additional consecutive five (5) year period beginning pursuant to Section 35
(Extension of Term) of this Lease.

 

 

 

Scheduled Commencement Date:

 

June 1, 2010

 

 

 

Expiration Date:

 

The last day of the one hundred eighty-fourth (184th) full calendar month in the
Term

 

 

 

Base Rent:

 

Initial Term:

 

 

 

 

 

Months 1-5:

none-abated*

 

 

 

 

 

 

Months 6 - 16:

$367,125.46 per annum

 

1

--------------------------------------------------------------------------------


 

 

 

 

$30,593.79 per month

 

 

 

 

 

 

Months 17 - 28:

$376,138.36 per annum

 

 

 

$31,344.86 per month

 

 

 

 

 

 

Months 29 - 40:

$385,752.12 per annum

 

 

 

$32,146.01 per month

 

 

 

 

 

 

Months 41 - 52:

$395,365.88 per annum

 

 

 

$32,947.16 per month

 

 

 

 

 

 

Months 53 - 64:

$405,580.50 per annum

 

 

 

$33,798.38 per month

 

 

 

 

 

 

Months 65 - 76:

$415,795.12 per annum

 

 

 

$34,649.59 per month

 

 

 

 

 

 

Months 77 - 88:

$426,009.74 per annum

 

 

 

$35,500.81 per month

 

 

 

 

 

 

Months 89 - 100:

$436,825.22 per annum

 

 

 

$36,402.10 per month

 

 

 

 

 

 

Months 101 - 112:

$447,640.70 per annum

 

 

 

$37,303.39 per month

 

 

 

 

 

 

Months 113 - 124:

$459,057.04 per annum

 

 

 

$38,254.75 per month

 

 

 

 

 

 

Months 125 - 136:

$470,473.38 per annum

 

 

 

$39,206.12 per month

 

 

 

 

 

 

Months 137 - 148:

$482,490.58 per annum

 

 

 

$40,207.55 per month

 

 

 

 

 

 

Months 149 — 160:

$494,507.78 per annum

 

 

 

$41,208.98 per month

 

 

 

 

 

 

Months 161 - 172:

$507,125.84 per annum

 

 

 

$42,260.49 per month

 

 

 

 

 

 

Months 173 - 184:

$519,743.90 per annum

 

 

 

$43,311.99 per month

 

 

 

 

 

 

Extension Term:

 

 

 

 

 

 

 

Months 185 — 244

Market Rate (see Section 3.1(a)

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

 

*Tenant shall be entitled to (i) an abatement of Base Rent and Additional Rent
during months 1-4 of the Initial Term, and (ii) an abatement of Base Rent only
during month 5 of the Initial Term, however, Tenant shall be responsible for
utility consumption charges for the Premises during said abatement period.

 

 

 

 

 

**To the extent Tenant engages in a single construction project involving
permitted Alterations to the Premises during months 61-120 of the Initial Term
that costs equal to or more than Two Hundred Fifty Thousand Dollars ($250,000),
then upon completion of the project in compliance with all the terms of this
Lease, and delivery to Landlord of unconditional full and final lien waivers
evidencing that total hard construction costs for such project equal or exceed
$250,000, Landlord will give Tenant a rent credit to be applied against the next
installment of Base Rent coming due hereunder equal to Thirty Thousand Dollars
($30,000); provided, however, Landlord may, in its sole discretion, prior to
commencement of construction of said construction project, elect to waive
Section 6.6 of this Lease with respect to said construction project, in which
event the foregoing rent credit shall be null and void.

 

 

 

 

 

***To the extent Tenant engages in a single construction project involving
permitted Alterations to the Premises during months 121-180 of the Initial Term
that costs equal to or more than Two Hundred Fifty Thousand Dollars ($250,000),
then upon completion of the project in compliance with all the terms of this
Lease, and delivery to Landlord of unconditional full and final lien waivers
evidencing that total hard construction costs for such project equal or exceed
$250,000, Landlord will give Tenant a rent credit to be applied against the next
installment of Base Rent coming due hereunder equal to Thirty Thousand Dollars
($30,000); provided, however, Landlord may, in its sole discretion, prior to
commencement of construction of said construction project, elect to waive
Section 6.6 of this Lease with respect to said construction project, in which
event the foregoing rent credit shall be null and void.

 

 

 

Tenant’s Share:

 

32.48%

 

 

 

Security Deposit:

 

$41,259.06

 

 

 

Landlord’s Address for Payment of Rent:

 

Minnesota Industrial Properties Limited Partnership
c/o Ryan Companies US, Inc.
50 South Tenth Street, Suite 300
Minneapolis MN 55403-2012

 

3

--------------------------------------------------------------------------------


 

Landlord’s Address for Notices:

 

Minnesota Industrial Properties Limited Partnership
c/o Ryan Companies US, Inc.
50 South Tenth Street, Suite 300
Minneapolis MN 55403-2012

 

 

 

Tenant’s Address for Notices:

 

Mocon, Inc.
9300 75th Avenue North, Suite 100
Brooklyn Park, MN 55428

 

 

 

Broker(s):

 

Tenant: NAI Welsh (Peter Mork; Tim Olsen)
Landlord: CB Richard Ellis (Matt A. Oelschlager)

 

 

 

Guarantor(s):

 

None

 

 

 

Property Manager:

 

Ryan Companies US, Inc.

 

 

 

Additional Provisions:

 

35. Extension of Term; 36. Permitted Trash Enclosure

 

Exhibits:

 

 

Exhibit A:

 

The Premises

Exhibit B:

 

Construction Rider

Exhibit B-1:

 

Final Cost Estimate

Exhibit C:

 

Building Rules

Exhibit D:

 

Additional Provisions Rider

Exhibit E:

 

Tenant’s Hazardous Materials List

Exhibit F:

 

Non-Disturbance, Attornment, Estoppel and Subordination Agreement

 

The Basic Lease Information set forth above is part of the Lease.  In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

4

--------------------------------------------------------------------------------


 

THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”).  Landlord and Tenant hereby agree as follows:

 

1.            PREMISES.

 

1.1          Premises Described.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, in its “as-is” condition, except for latent defects
in the Tenant Improvements (defined in Exhibit B) and Landlord’s lease
obligations hereunder, including the Tenant Improvements described in Exhibit B,
upon the terms and subject to the conditions of this Lease, the  premises
identified in the Basic Lease Information as the Premises (the “Premises”), in
the Building located at the Building Address specified in the Basic Lease
Information (the “Building”).  The approximate configuration and location of the
Premises is shown on Exhibit A.  Landlord and Tenant agree that during the
entire Term of this Lease, including any extension thereof, the rentable area of
the Premises (“Rentable Area”) for all purposes under this Lease, except as
otherwise provided in Section 12 (Damage or Destruction) or Section 13
(Condemnation), shall be the Rentable Area specified in the Basic Lease
Information.  Landlord and Tenant agree that the rentable area of the Building
(“Building Rentable Area”) for all purposes under this Lease, except as
otherwise provided in Section 12 (Damage or Destruction) or Section 13
(Condemnation), shall be the Building Rentable Area specified in the Basic Lease
Information.  The Building, together with the parking facilities serving the
Building (the “Parking Facility”), the common areas (the “Common Areas”) and the
parcel(s) of land on which the Building and the Parking Facility are situated
(collectively, the “Property”), is part of the Project, which  may contain more
than one building, identified in the Basic Lease Information (the “Project”).

 

Notwithstanding the foregoing to the contrary, within thirty (30) days after the
earlier of (i) the date Landlord notifies Tenant in writing that installation of
the demising wall has been completed sufficient to permit measurement of the
Rentable Area of the Premises, or (ii) the date Landlord delivers the Premises
to Tenant with the Tenant Improvements Substantially Completed, Landlord’s
architect shall have the Rentable Area of the Premises verified by measuring
same in accordance with the standard herein provided and shall give written
notice as to such measurement to Landlord and Tenant.  In the event that the
verification reveals a discrepancy between the Rentable Area of the Premises
specified in the Basic Lease Information and the Rentable Area of the Premises
determined by Landlord’s architect and either Landlord or Tenant dispute the
measurement of Landlord’s architect by written notice delivered to the other
party within fifteen (15) days after Landlord delivers its architect
verification of the Rentable Area to Tenant, then an independent architect
acceptable to both parties (the cost of which shall be divided equally between
Landlord and Tenant) shall measure the Premises in accordance with the standard
herein provided.  If neither party disputes the Rentable Area determined by
Landlord’s architect within said fifteen (15) day period, then the determination
of Rentable Area by Landlord’s architect shall be deemed conclusive. If either
party timely disputes the Rentable Area determined by Landlord’s architect, then
the square footage of Rentable Area of the Premises as determined by said
independent architect shall be the Rentable Area of the Premises for purposes of
this Lease, and within thirty (30 days thereafter, the parties shall execute an
addendum to this Lease in form prepared by Landlord’s counsel confirming same
and the Base Rent, Tenant’s Share of Operating Costs and

 

5

--------------------------------------------------------------------------------


 

any other sums due hereunder based in whole or in part on the rentable square
footage of the Building, and further any necessary payments or reimbursements
shall be made by the appropriate party.  The Rentable Area of the Building will
be calculated in accordance with the American National Standard Method of
Measuring Floor Area in Office Buildings, ANSI/BOMAA65.1-1996.

 

1.2          Common Areas.    The term “Common Areas” as used herein means all
areas and facilities outside the Premises, within the exterior boundaries of the
Project, that are provided and designated by Landlord from time to time for the
general non-exclusive use and convenience of Tenant and of other tenants of
Landlord having the common use of such areas, and their respective authorized
representatives and invitees.  Common Areas include, without limitation,
driveways, parking areas, sidewalks, and landscaped areas, all as generally
described or shown on Exhibit A attached hereto.  Landlord hereby grants to
Tenant, for the benefit of Tenant and its employees, suppliers, shippers,
customers and invitees, during the Term of this Lease, the non-exclusive right
to use, in common with others entitled to such use, the Common Areas as they
exist from time to time, subject to any rights, powers, and privileges reserved
by Landlord under the terms hereof or under the terms of any reasonable
rules and regulations or restrictions governing the use of the Building or the
Project.  Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right to store any property, temporarily
or permanently, in the Common Areas, except for Tenant’s dumpsters and the
permitted trash enclosure, as more particularly set forth in Section 36 of this
Lease.

 

(a)           Common Areas-Changes.  Landlord shall have the right, in
Landlord’s reasonable discretion, from time to time, so long as Tenant’s rights
under the Lease are not materially diminished and Tenant’s access to the
Premises and parking are not materially interfered with;

 

1.             To make changes and reductions to the Common Areas, including,
without limitation, changes in the location, size, shape and number of
driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;

 

2.             To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;

 

3.             To designate other land outside the boundaries of the Building to
be a part of the Common Areas;

 

4.                                      To add additional improvements to the
Common Areas;

 

5.             To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Building or Project, or any portion
thereof;

 

6.             To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas as Landlord may, in the exercise of sound
business judgment, deem to be appropriate.

 

6

--------------------------------------------------------------------------------


 

(b)           Common Area Maintenance.  Landlord shall, in Landlord’s reasonable
discretion, maintain and repair the Common Areas (subject to reimbursement
pursuant to this Lease) including snow and ice removal from sidewalks and
parking areas, lawn care and landscaping and establish and enforce reasonable
non-discriminatory rules and regulations concerning such areas.

 

(c)           Tenant’s Use of Parking Areas.  Tenant and its employees,
customers, visitors, and licensees shall have the non-exclusive right to use, in
common with other parties occupying the Buildings or Project, at least 175
parking spaces in the Project, subject to such reasonable rules and regulations
as Landlord may from time to time prescribe.

 

2.             TERM; POSSESSION.  The term of this Lease (the “Term”) shall
commence on the Commencement Date as described below and, unless sooner
terminated, shall expire on the Expiration Date set forth in the Basic Lease
Information (the “Expiration Date”).  The “Commencement Date” shall be the date
on which Landlord tenders possession of the Premises to Tenant, with all of
Landlord’s construction obligations “Substantially Completed” as provided in the
Construction Rider attached as Exhibit B (the “Construction Rider”) or, in the
event of any “Tenant Delay,” as defined in the Construction Rider, the date on
which Landlord could have done so had there been no such Tenant Delay.  The
parties anticipate that the Commencement Date will occur on or about the
Scheduled Commencement Date set forth in the Basic Lease Information (the
“Scheduled Commencement Date”); provided, however, that Landlord shall not be
liable for any claims, damages or liabilities if the Premises are not ready for
occupancy by the Scheduled Commencement Date, except as specifically set forth
herein.  When the Commencement Date has been established, Landlord and Tenant
shall at the request of either party confirm the Commencement Date and
Expiration Date in writing.

 

In the event Landlord fails to deliver possession of the Premises to Tenant with
the Tenant Improvements Substantially Completed on or before July 1, 2010,
subject to force majeure delays (described in Section 26) and Tenant Delays
(defined in Exhibit B), then Tenant as its sole and exclusive remedy shall be
entitled to an abatement of one day of Base Rent for each day after July 1, 2010
that the Tenant Improvements  have not been Substantially Completed.  Such
day-for-day Base Rent abatement shall commence to apply upon the Commencement
Date of the Lease and shall continue until applied in full, provided, however,
that it is the intent of the parties that this day-for-day rent abatement be
applied consecutively, not concurrently, with any other rent abatement or credit
which may be then-applicable.  In the event Landlord fails to deliver possession
of the Premises to Tenant with the Tenant Improvements Substantially Completed
on or before September 1, 2010, subject to force majeure delays (described in
Section 26) and Tenant Delays (defined in Exhibit B), then Tenant as its sole
and exclusive remedy shall have the right to terminate this Lease by providing
Landlord with ten (10) days’ prior written notice thereof, but in any event
given before Landlord has Substantially Completed the Tenant Improvements. 
Other than as aforesaid, Landlord shall have no liability to Tenant for failure
to deliver possession of the Premises to Tenant with Tenant Improvements
Substantially Completed on or before June 1, 2010. Notwithstanding anything in
this Lease to the contrary, if this Lease is not fully executed by the parties
by March 5, 2010, including without limitation, approval and signature by
Landlord, Tenant and Wells Fargo Bank, National Association (“Wells Fargo”), of
the NDESA attached hereto as Exhibit F, then each of the above described
deadlines in this subparagraph shall be extended one day for each day after
March 5, 2010 until the Lease is fully executed by the parties and the NDESA is
fully executed by Landlord, Tenant and Wells Fargo.

 

7

--------------------------------------------------------------------------------


 

3.            RENT.

 

3.1          Base Rent.  Tenant agrees to pay to Landlord the Base Rent in the
Base Rent schedule set forth in the Basic Lease Information, without prior
notice or demand, on the first day of each and every calendar month during the
Term, except as otherwise provided in said Base Rent schedule.  Within
forty-five (45) days after execution of the Lease by both Landlord and Tenant,
Tenant shall pay Landlord the amount of Base Rent and Additional Rent for the
first full month that Rent is payable pursuant to said Base Rent schedule. Base
Rent for any partial month at the beginning or end of the Term shall be prorated
based on the actual number of days in the month and paid by the Commencement
Date.

 

(a)           Base Rent: Extension Term.  Tenant agrees to pay to Landlord Base
Rent for the Extension Term at the Market Rate.  “Market Rate” shall be defined
as what an arm’s-length, non-expansion, non-equity tenant of comparable credit
to Tenant would, as of the beginning of the term in question, pay for space of
comparable size, quality, utility and location, taking into account the length
of the term and all allowances and concessions being offered in the market.  The
Market Rate shall be determined as follows:  Within thirty (30) days after
Landlord receives notice from Tenant of Tenant’s election to exercise an
Extension Option, Landlord will give notice to Tenant of its determination of
the Market Rate for the Premises and Landlord’s determination will constitute
the Market Rate unless Tenant objects by notice to Landlord in writing within
thirty (30) days after Tenant’s receipt of Landlord’s determination. Landlord’s
notice of determination shall include a statement in all capitalized, 12 point
or larger type on the first page of the notice stating:  “THE DETERMINATION OF
MARKET RENT SET FORTH HEREIN SHALL BE BINDING ON TENANT UNLESS TENANT SHALL
OBJECT THERETO WITHIN 30 DAYS OF TENANT’S RECEIPT OF THIS NOTICE.”   If Tenant
so objects, the parties shall meet within fifteen (15) days after Tenant’s
objection and attempt to agree on the Market Rate.  If the parties are unable to
agree on the Market Rate within such 15-day period, then (x) the Extension Term
of this Lease as defined in Exhibit D may be cancelled at the request of either
party, provided, however, notice of cancellation must be delivered to the other
party within five (5) business days after expiration of the 15-day period
described above or this right of cancellation shall be deemed waived and the
Market Rate shall be determined by appraisal pursuant to subparagraph (y) below
and the following provisions of this Section 3.1(a), or (y) the Market Rate will
be determined by appraisal, made by a board of appraisers consisting of three
reputable real estate appraisers, each of whom has been actively involved in
commercial real estate in Minneapolis, Minnesota no less than ten years prior to
appointment (each an “Expert”).  In addition, each such Expert shall have been
active over the five (5) year period ending on the date of such appointment in
the appraisal of comparable commercial properties in the Northwest submarket of
the Twin Cities metropolitan area.  One Expert will be appointed by Tenant, and
one Expert will be appointed by Landlord.  Both Landlord and Tenant shall
appoint their Expert within fifteen (15) days after the failure of Landlord and
Tenant to agree on the Market Rate.  The third Expert will be appointed by the
first two Experts.  If the first two Experts are unable to agree on a third
Expert within ten (10) days after the appointment of the second Expert, or if
either party refuses or neglects to appoint an Expert as herein provided within
fifteen (15) days after the appointment of the first Expert, then the third
Expert or the second Expert, whose appointment was not made as provided above,
may be appointed by any active judge of the District Court of the County where
the Premises is located.  If determinations of at least two of the Experts are
identical in amount, then that amount will be determined to be the

 

8

--------------------------------------------------------------------------------

 

Market Rate.  If the determinations of all three Experts are different in
amount, the highest appraised value will be averaged with the middle value (that
average being referred to as “Sum A”).  The lowest appraised value will be
averaged with the middle value (that average being referred to as “Sum B”), and
the Market Rate will be determined as follows:  (i) if neither Sum A nor Sum B
differs from the middle appraised value by more than 10% of the middle appraised
value, then the Market Rate will be the average of the three appraisals, (ii) if
either Sum A or Sum B (but not both) differs from the middle appraised value by
more than 10% of the middle appraised value, then the Market Rate will be the
average of the middle appraised value and the appraised value closer in amount
to the middle appraised value, and (iii) if both Sum A and Sum B differ from the
middle appraised value by more than 10% of the middle appraised value, then the
Market Rate will be equal to the middle appraised value.  Written notice of the
Market Rate as duly determined in accordance with this Section shall be promptly
given to Landlord and Tenant and will be binding and conclusive on them.  Each
party will bear its own expenses in connection with the Market Rate
determination proceedings, except that the fees of the Experts will be borne
equally.  If, for any reason, the Market Rate has not been determined at the
time of the commencement of the Extension Term, then the Market Rate will be the
amount set forth in Landlord’s determination, and if the determination of the
Experts as provided above indicates that a lesser or greater amount should have
been paid than that which was actually paid, a proper adjustment will be made in
a payment from Landlord to Tenant, or Tenant to Landlord, as the case may be,
such payment to be made within thirty (30) days of the determination of the
Market Rate.

 

3.2          Additional Rent:  Increases in Operating Costs and Taxes.

 

(a)           Definitions.

 

(1)           “Operating Costs” means all costs of managing, operating,
maintaining and repairing the Property, including, but not limited to, all
costs, expenditures, fees and charges for:  (A) operation, maintenance and
repair of the Property (including maintenance, repair and replacement of glass
and landscaping and maintenance and repair (but not replacement) of the roof
covering or membrane); (B) utilities and services (including trash removal), 
servicing the Common Areas and associated supplies and materials;
(C) compensation (including employment taxes and fringe benefits) for persons
who perform duties in connection with the operation, management, maintenance and
repair of the Project, such compensation to be appropriately allocated for
persons who also perform duties unrelated to the Project ; (D) property
(including coverage for earthquake and flood if required to be carried by
Landlord by its lender or carried by Landlord in its reasonable determination),
liability, rental income (not to exceed 12 month’s coverage) and other insurance
relating to the Project, and expenditures for deductible amounts paid under such
insurance; (E) licenses, permits and inspections; (F) complying with the
requirements of any federal, state, municipal or local law, statute, ordinance
or governmental rule or regulation or any orders pursuant thereto (collectively
“Laws”) which become effective after the Lease Date ; (G) amortization of
capital improvements required to comply with Laws which become effective after
the Lease Date, or which are intended to reduce Operating Costs (not to exceed
the amount of such savings in any event) or improve the utility, efficiency or
capacity of any Building System, with interest on the unamortized balance at the
rate paid by Landlord on funds borrowed to finance such capital improvements
(or, if Landlord finances such improvements out of Landlord’s funds without
borrowing, the rate that Landlord would have paid to borrow such funds, as
reasonably determined by Landlord), over such useful life as Landlord shall
reasonably

 

9

--------------------------------------------------------------------------------


 

determine pursuant to generally accepted accounting principals; (H) market rate
property management fees, not to exceed five percent (5%) of total gross rental
of the Building (provided however, if average occupancy of the Building is less
than 100%, then Landlord may recover a minimum management fee at market rates),
which shall include accounting, bill paying and management activities, salaries
and costs of management employees, such that there will be a single management
fee subject to the limitations above; (I) accounting, legal and other
professional services incurred in connection with the operation of the Project
and the calculation of Operating Costs and Taxes; (J) a reasonable allowance for
depreciation on machinery and equipment used to maintain the Project and on
other personal property owned by Landlord in the Property; (K) contesting the
validity or applicability of any Laws that may affect the Property but only to
the extent any cost savings are achieved by the contest; (L) the Building’s
proportionate share of any Common Area maintenance fees and expenses shared with
other properties adjacent to the Project; and (M) any other cost, expenditure,
fee or charge, whether or not herein before described, which in accordance with
generally accepted property management practices would be considered an expense
of managing, operating, maintaining and repairing the Project.  Operating Costs
that vary with occupancy for any calendar year during which average occupancy of
the Building is less than one hundred percent (100%) shall be calculated based
upon the Operating Costs that would have been incurred if the Building had an
average occupancy of one hundred percent (100%) during the entire calendar year.

 

Operating Costs shall not include (i) capital improvements (except as otherwise
provided above); (ii) costs of special services rendered to individual tenants
(including Tenant) for which a special charge is made; (iii) interest and
principal payments on loans or indebtedness secured by the Building; (iv) costs
of improvements or construction allowances for Tenant or other tenants of the
Building; (v) costs of services or other benefits of a type which are not
available to Tenant but which are available to other tenants or occupants, and
costs for which Landlord is reimbursed by other tenants of the Building other
than through payment of tenants’ shares of increases in Operating Costs and
Taxes; (vi) leasing commissions, attorneys’ fees, advertising or promotional
expenses or disputes with tenants, and other expenses incurred in connection
with leasing space in the Building or enforcing such leases or developing the
Project; (vii) depreciation or amortization, other than as specifically
enumerated in the definition of Operating Costs above; (viii) costs, interest,
fines or penalties incurred due to Landlord’s violation of any Law or breach of
its obligations under this Lease; (ix) the cost of any off-site personnel
(except to the extent ratably allocated to the Property, e.g. pro-rata cost of
maintenance personnel), Landlord’s home office expenses, or any on-site
personnel above the level of building manager or superintendent; (x) debt
amortization or financing or refinancing costs; (xi) expenses for which Landlord
is or will be reimbursed out of insurance, warranty or condemnation proceeds;
(xii) any cost to comply with Laws which were effective as of the Lease Date;
(xiii) rent, additional rent and other charges payable under any ground lease or
any lease superior to this Lease; (xiv) intentionally deleted; (xv) any costs or
other sums paid to any person or entity related to or affiliated with Landlord
to the extent that same exceeds the reasonable and customary cost thereof; (xvi)
professional fees incurred in connection with the preparation of financial
statements, tax returns and other documents and information for Landlord or its
mortgagees or other costs associated with the operation of the business of the
entity which constitutes Landlord, as the same are distinguished from the costs
of operation or management of the Project, such as but not limited to accounting
and legal matters, costs of defending any lawsuits with any mortgagee, costs of
selling, syndicating, financing, mortgaging, or hypothecating any of Landlord’s
interest in the Project or the land thereunder, costs of disputes between
Landlord and its employees or Building management or

 

10

--------------------------------------------------------------------------------


 

other tenants; (xvii) intentionally deleted; (xviii) costs of paintings,
sculptures or other artwork; (xiv) expenses arising from the negligence of
Landlord, its agents, employees or contractors; (xx) bad debt or rent loss
reserves; (xxi) charitable contributions or memberships in organizations,
whether professionals, political, civic or charitable; (xxii) utility charges
for utilities separately metered or sub-metered to other tenants and any
extraordinary charges imposed on other tenants by Landlord for such tenants’
disproportionate use of shared utilities, if any; (xxiii) costs incurred in
connection with the original construction of the Building or the repair of any
defects in the initial original construction of the Building or inadequacy of
the initial design or construction of the Building, or the Building equipment or
appurtenances thereto; or costs incurred in connection with any major change in
the Building, such as but not limited to adding or expanding floors or
decreasing the size thereof or any sale or marketing of the Property or the
preparation of the Property for sale; (xxiv) any recalculation of or additional
Operating Expenses for which Landlord first notifies Tenant of required payment
more than eighteen (18) months after the later of (1) the year in which the
Operating Expenses were incurred, or (2) receipt of the invoice for the
applicable recalculated or additional Operating Expense, or in any event more
than twenty (24) months after the year in which the Operating Expenses were
incurred; (xxv) any amounts “grossed up” based on less than 100% occupancy of
the Building, which do not vary with occupancy; (xxvi) rental for a building
management office, or any costs attributable to the operation or maintenance of
a building management office; (xxvii) costs and reserves thereof of a capital
nature, except that Landlord may include the yearly amortization of the cost of
capital repairs and replacements (including those described in
Section 3.2(a)(1)(G) above), except as otherwise provided in Section 7.2 of this
Lease, provided that such capital expenditures are amortized over the useful
life of each particular capital expenditure at an interest rate of eight percent
(8.0%) per annum; (xxviii) costs relative to any damage or destruction of the
Property, except deductibles or retentions maintained on Landlord’s insurance
not to exceed $50,000; (xxix) costs associated with Hazardous Materials (except
costs not to exceed $1,000 per calendar year for disposal of Hazardous Materials
caused by parties against whom Landlord has no recourse or recovery (e.g.
unknown third party dumper)); (xxx) special events held on the Property or
Project not approved by Tenant; (xxxi) travel entertainment or related expenses
incurred by Landlord or its Property Manager or personnel; (xxxii) premiums paid
to perform work on the Building or Project after hours or unless approved in
advance in writing by Tenant (except in the event of an emergency); and (xxxiii)
any costs attributable solely to any buildings other than the Building.

 

Operating Expenses shall exclude all cash or credit discounts, trade discounts,
or quantity discounts received by Landlord or Landlord’s managing agent in the
purchase of any goods, utilities, or services in connection with the operation
of the Building.  In the event Landlord leases any item otherwise constituting
an Operating Expense, Landlord’s election to lease such item rather than
purchase it shall not serve to increase Tenant’s proportionate share of
Operating Expenses beyond that which would have applied had said item been
purchased.  Landlord shall maintain its books and records pertaining to
Operating Expenses and Real Estate Taxes in accordance with generally accepted
accounting principles.

 

Notwithstanding anything there to the contrary, Landlord shall not recover as
Taxes or Operating Expenses more than 100% of the Taxes and Operating Expenses
actually paid by Landlord.  If Landlord receives a refund or credit toward
Operating Expenses subsequent to the year in which such expense was paid and
charged to Operating Expenses, Landlord shall credit Tenant’s account (or pay to
Tenant for such portion as there is insufficient Term remaining to fully utilize
the credit)

 

11

--------------------------------------------------------------------------------


 

the amount of such refund or credit to the extent Tenant directly or indirectly
was charged for such expense during a prior year.

 

(2)           “Taxes” means:  all real property taxes and general, special or
district assessments or other governmental impositions, of whatever kind, nature
or origin, imposed on or against the Property or against Landlord by reason of
its ownership of the Property (except as otherwise provided herein) which are
due and payable during the Term; service payments in lieu of taxes and taxes and
assessments of every kind and nature whatsoever levied or assessed in addition
to, in lieu of or in substitution for existing or additional real or personal
property taxes on the Property or the personal property described above that are
due and payable during the Term of the Lease; and the reasonable cost of
contesting by appropriate proceedings the amount or validity of any taxes,
assessments or charges described above, but only to the extent of the cost
savings in Taxes that is achieved thereby.  Taxes shall in no event include
Landlord’s income, estate, inheritance, transfer, or gross receipts.  In the
event Landlord has the right to pay all or any portion of Taxes in installments,
then regardless of whether Landlord elects such method of payment, Landlord
shall, for the purposes of this Lease, be deemed to have elected the longest
period of payment permissible (but without incurring late fees, interest or
penalties) for the purpose of the inclusion thereof in Taxes.

 

(3)           “Tenant’s Share” means the Rentable Area of the Premises divided
by the total Rentable Area of the Building, as set forth in the Basic Lease
Information.  If the Rentable Area of the Building is changed or the Rentable
Area of the Premises is changed by Tenant’s leasing of additional space
hereunder or for any other reason, Tenant’s Share shall be adjusted accordingly.

 

(b)           Additional Rent.

 

(1)           Tenant shall pay Landlord as “Additional Rent” for each calendar
year or portion thereof during the Term (except as otherwise provided in the
Base Rent schedule set forth in the Basic Lease Information) Tenant’s Share of
the sum of (x) Operating Costs for such  period, and (y) Taxes for such period.

 

(2)           Prior to the beginning of each calendar year, Landlord shall
notify Tenant of Landlord’s estimate of Operating Costs, Taxes and Tenant’s
Additional Rent for the following calendar year.  Commencing on the first day of
January of each calendar year and continuing on the first day of every month
thereafter in such year, Tenant shall pay to Landlord one-twelfth (1/12th) of
the estimated Additional Rent.  If Landlord thereafter estimates that Operating
Costs or Taxes for such year will vary from Landlord’s prior estimate, Landlord
may, by notice to Tenant, revise the estimate for such year (and Additional Rent
shall thereafter be payable based on the revised estimate).

 

(3)           Within one hundred twenty (120) days after the end of each
calendar year during the Term, Landlord shall furnish Tenant a statement with
respect to such year, showing Operating Costs, Taxes and Additional Rent for the
year, and the total payments made by Tenant with respect thereto.  Unless Tenant
raises any objections to Landlord’s statement within eight (8) months after
receipt of the same, such statement shall conclusively be deemed correct and
Tenant shall have no right thereafter to dispute such statement or any item
therein or the computation of Additional Rent based thereon.  If Tenant does
object to such statement, then Landlord shall

 

12

--------------------------------------------------------------------------------


 

provide Tenant with reasonable verification of the figures shown on the
statement and the parties shall negotiate in good faith to resolve any
disputes.  Any objection of Tenant to Landlord’s statement and resolution of any
dispute shall not postpone the time for payment of any amounts due Tenant or
Landlord based on Landlord’s statement, nor shall any failure of Landlord to
deliver Landlord’s statement in a timely manner relieve Tenant of Tenant’s
obligation to pay any amounts due Landlord based on Landlord’s statement,
provided such statement is delivered within eighteen (18) months after the later
of (i) the end of the calendar year to which the expenses relate, or
(ii) receipt of the invoice for the applicable expenses, but in any event not
later than twenty (24) months after the end of the calendar year to which the
expenses relate.  Within eight (8) months after receipt of Landlord’s annual
reconciliation statement, Tenant shall have the right, during normal business
hours and at the offices of Landlord or its management agent, and upon not less
than thirty (30) days’ prior written notice to Landlord, to review or audit
Landlord’s books and records pertaining to Taxes or Operating Expenses.  If
Tenant uses a third party to perform any such review or audit, such third party
must be a certified public accountant whose compensation for such work is not
based partially or wholly on a contingent fee or similar arrangement.  In the
event that Tenant’s review or audit discloses that Landlord has overcharged
Tenant, Landlord shall reimburse Tenant for the excess amounts paid by Tenant
plus interest at the rate set forth herein for late payments of Rent.  In
addition, in the event that any such overcharge exceeds the amount actually owed
by Tenant by more than five percent (5%), Landlord shall reimburse Tenant for
the reasonable cost of its audit, excluding travel, meals and lodging.

 

(4)           If Tenant’s Additional Rent as finally determined for any calendar
year exceeds the total payments made by Tenant on account thereof, Tenant shall
pay Landlord the deficiency within thirty (30) days of Tenant’s receipt of
Landlord’s statement.  If the total payments made by Tenant on account thereof
exceed Tenant’s Additional Rent as finally determined for such year, Tenant’s
excess payment shall be credited toward the rent next due from Tenant under this
Lease.  For any partial calendar year at the beginning or end of the Term,
Additional Rent shall be prorated on the basis of a 365-day year by computing
Tenant’s Share of Operating Costs and Taxes for the entire year and then
prorating such amount for the number of days during such year included in the
Term.  Notwithstanding the termination of this Lease, Landlord shall pay to
Tenant or Tenant shall pay to Landlord, as the case may be, within thirty (30)
days after Tenant’s receipt of Landlord’s final statement for the calendar year
in which this Lease terminates, the difference between Tenant’s Additional Rent
for that year, as finally determined by Landlord, and the total amount
previously paid by Tenant on account thereof.

 

3.3          Payment of Rent.  All amounts payable or reimbursable by Tenant
under this Lease, including late charges and interest (collectively, “Rent”),
shall constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease.  All sums payable to Landlord on demand under the terms
of this Lease shall be payable within thirty (30) days after notice from
Landlord of the amounts due.  All Rent shall be paid without offset, recoupment
or deduction, except as otherwise specifically set forth herein, in lawful money
of the United States of America to Landlord at Landlord’s Address for Payment of
Rent as set forth in the Basic Lease Information, or to such other person or at
such other place as Landlord may from time to time designate.

 

4.             SECURITY DEPOSIT.  Upon execution of this Lease, Tenant shall
deposit with Landlord the amount specified in the Basic Lease Information as the
Security Deposit, if any (the “Security Deposit”), as security for the
performance of Tenant’s obligations under this Lease.  Landlord may (but shall
have no obligation to) use the Security Deposit or any portion thereof to cure
any Event

 

13

--------------------------------------------------------------------------------


 

of Default under this Lease or to compensate Landlord for any damage Landlord
incurs as a result of Tenant’s failure to perform any of Tenant’s obligations
hereunder.  In such event Tenant shall pay to Landlord on demand an amount
sufficient to replenish the Security Deposit.  If Tenant is not in default at
the expiration or termination of this Lease, Landlord shall return to Tenant the
Security Deposit or the balance thereof then held by Landlord and not applied as
provided above within thirty (30) days after Lease termination.  Landlord may
commingle the Security Deposit with Landlord’s general and other funds. 
Landlord shall not be required to pay interest on the Security Deposit to
Tenant.

 

5.             USE AND COMPLIANCE WITH LAWS.

 

5.1          Use.  The Premises shall be used and occupied for the Permitted Use
and for no other use or purpose without Landlord’s prior written consent. 
Subject to the other terms of this Lease, beginning on the date Landlord
delivers the Premises to Tenant with the Tenant Improvements Substantially
Completed, Tenant and its employees, licensees, and guests, shall have access to
the Premises at all times, 24 hours per day, every day of the year.  Tenant
shall comply with all present and future Laws relating to Tenant’s specific or
unique manner of use or occupancy of the Premises or because of any Alterations
made by Tenant to the Premises (and make any repairs, alterations or
improvements as required to comply with all such Laws), and shall observe the
Building Rules (as defined in Section 27 - Rules and Regulations); provided,
however, Tenant shall not be responsible for any outstanding code compliance
violations that are the responsibility of Landlord that may be triggered by
Tenant’s specific use or occupancy of the Premises or Alterations made by Tenant
to the Premises.  Tenant may install its standard tenant identification logo and
letter signage on the exterior of the Premises facing Highway 169, subject to
the Building Rules, reasonable consent of Landlord, City approval and subject to
and in compliance with applicable laws, codes and ordinances. Tenant shall not
do, bring, keep or sell anything in or about the Premises that is prohibited by,
or that will cause a cancellation of or an increase in the existing premium for,
any insurance policy covering the Property or any part thereof.  Tenant shall
not permit the Premises to be occupied or used in any manner that will
constitute waste or a nuisance, or unreasonably disturb the quiet enjoyment of
or otherwise annoy other tenants in the Building. No waste, materials or refuse
shall be dumped upon or permitted to remain outside the Premises or upon the
Property.  Tenant shall not, without the prior consent of Landlord, (i) bring
into the Building or the Premises anything that may cause substantial noise,
odor or vibration, overload the floors in the Premises or the Building or any of
the heating, ventilating and air-conditioning (“HVAC”), mechanical, plumbing,
electrical, fire protection, life safety, security or other systems in the
Building (“Building Systems”), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than that, for which
the utility systems have been designed; or (iii) connect to any electrical
circuit in the Premises any equipment or other load with aggregate electrical
power requirements in excess of 80% of the rated capacity of the circuit.
Landlord shall be responsible for complying with all Laws affecting the design,
construction and operation of the Building (including the Premises to the extent
Tenant is not required to comply therewith as provided for above or as otherwise
provided in this Lease) or relating to the performance by Landlord of any duties
or obligations to be performed by it hereunder, provided, however, Landlord’s
costs of compliance will be included in Operating Costs.  Tenant shall have no
obligation to comply with or pay for the compliance with any Laws requiring
alterations, modifications, or repairs to any conduits, pipes, or duct work
which is located within the Premises (such as within the plenum area) but which
exclusively serves any building wide systems

 

14

--------------------------------------------------------------------------------


 

(provided, however, this shall not relieve Tenant of its obligation to pay for
costs related to same to the extent permitted to be included in Operating Costs)
or premises within the Building other than the Premises, it being the intent of
the parties that the cost of such modifications, alterations, and repairs shall
be Landlord’s responsibility or the responsibility of the tenant served
exclusively by such systems.  Landlord represents to the best of its actual
knowledge and belief that the Building will be in compliance with all Laws as of
the date Landlord initially delivers the Premises to Tenant. Landlord warrants
that the Premises will be in compliance with all Laws as of the Lease Date.
Landlord warrants that the Tenant Improvements constructed upon the Premises by
Landlord will be in compliance with all Laws as of the date Landlord initially
delivers the Premises to Tenant.

 

5.2          Hazardous Materials.

 

(a)           Definitions.

 

(1)           “Hazardous Materials” shall mean any substance:  (A) that now or
in the future is regulated or governed by, requires investigation or remediation
under, or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

 

(2)           “Environmental Requirements” shall mean all present and future
Laws, orders, permits, licenses, approvals, authorizations and other
requirements of any kind applicable to Hazardous Materials.

 

(3)           “Handled by Tenant” and “Handling by Tenant” shall mean and refer
to any installation, handling, generation, storage, use, disposal, discharge,
release, abatement, removal, transportation, or any other activity of any type
by Tenant or its agents, employees, contractors, licensees, assignees,
sublessees, transferees or representatives (collectively, “Representatives”) or
its guests, customers, invitees, or visitors (collectively, “Visitors”) in
connection with or involving Hazardous Materials at or about the Premises
introduced, released, disposed or discharged upon the Premises by Tenant, its
Representatives or Visitors.

 

(4)           “Environmental Losses” shall mean all costs and expenses of any
kind, damages, including foreseeable and unforeseeable consequential damages,
fines and penalties incurred in connection with any violation of and compliance
with Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises or Property.

 

(b)           Tenant’s Covenants.  Tenant represents that it is a very small
quantity generator (EPA classification) and will not change such status to a
large quantity generator with respect to its operations in or at the Premises
without Landlord’s prior written consent, not to be unreasonably withheld.
Subject to the terms of this Lease, Landlord hereby consents to Handling by
Tenant of (i) the Hazardous Materials in the quantities identified on Exhibit E
attached hereto or

 

15

--------------------------------------------------------------------------------


 

such other Hazardous Materials as are reasonably required in the operation of
Tenant’s business for the Permitted Use, and (ii) small quantities of Hazardous
Materials customarily used in the conduct of general office/warehouse
activities, such as copier fluids and cleaning supplies(“Permitted Hazardous
Materials”),  provided the Permitted Hazardous Materials shall be Handled by
Tenant in compliance with Environmental Requirements. Such consent shall not be
deemed a release or waiver of Tenant’s obligations under this Lease pertaining
to Hazardous Materials Handled by Tenant, including without limitation those
Hazardous Materials identified on Exhibit E.  Except for the Permitted Hazardous
Materials, no Hazardous Materials shall be Handled by Tenant at or about the
Premises or Property without Landlord’s prior written consent, which consent may
be granted, denied, or conditioned upon compliance with Landlord’s requirements,
all in Landlord’s reasonable discretion.  At the expiration or termination of
the Lease, Tenant shall promptly remove from the Premises and Property all
Hazardous Materials Handled by Tenant at the Premises or the Property, including
without limitation, the Permitted Hazardous Materials. Tenant shall keep and
maintain at the Premises in compliance with Environmental Requirements all
records and reports pertaining to Hazardous Materials Handled by Tenant at the
Premises or Property and shall make same available to Landlord, its
environmental consultants, agents and employees for inspection promptly after
request by Landlord. Tenant shall cause its environmental consultants, agents or
employee(s) responsible for management of  Hazardous Materials Handled by
Tenant) to cooperate with Landlord and its consultants, agents, and employees
regarding all records, reports, licensing, permitting and other information
concerning Hazardous Materials Handled by Tenant. Tenant shall be responsible
and liable for the compliance with all of the provisions of this Section by all
of Tenant’s Representatives and Visitors, and all of Tenant’s obligations under
this Section (including its indemnification obligations under paragraph
(e) below) shall survive the expiration or termination of this Lease.

 

(c)           Compliance.  Tenant shall at Tenant’s expense promptly take all
actions required by any governmental agency or entity in connection with or as a
result of the Handling by Tenant of Hazardous Materials at or about the Premises
or Property, including inspection and testing, performing all cleanup, removal
and remediation work required with respect to those Hazardous Materials Handled
by Tenant, complying with all closure requirements and post-closure monitoring,
and filing all required reports or plans, and obtaining and maintaining
necessary licensees and permits.  All of the foregoing work and all Handling by
Tenant of all Hazardous Materials shall be performed in a good, safe and
workmanlike manner by consultants qualified and licensed to undertake such work
and in a manner that will not unreasonably interfere with any other tenant’s
quiet enjoyment of the Property or Landlord’s use, operation, leasing and sale
of the Property.  Unless otherwise required by law, Tenant shall deliver to
Landlord prior to delivery to any governmental agency, or promptly after receipt
from any such agency, copies of all permits, manifests, closure or remedial
action plans, notices, and all other documents relating to the Handling by
Tenant of Hazardous Materials at or about the Premises or Property other than
Permitted Hazardous Materials.  If any lien attaches to the Premises or the
Property in connection with or as a result of the Handling by Tenant of
Hazardous Materials, and Tenant does not cause the same to be released, by
payment, bonding or otherwise, within thirty (30) days after the attachment
thereof, Landlord shall have the right but not the obligation to cause the same
to be released and any sums expended by Landlord (plus Landlord’s administrative
costs) in connection therewith shall be payable by Tenant on demand.

 

(d)           Landlord’s Rights.  Upon 24 hours advance notice (except in an
emergency), Landlord shall have the right, but not the obligation, to enter the
Premises at any

 

16

--------------------------------------------------------------------------------


 

reasonable time (i) to confirm Tenant’s compliance with the provisions of this
Section 5.2, and (ii) to perform Tenant’s obligations under this Section if
Tenant has failed to do so after reasonable notice to Tenant. Tenant shall have
the right to have a representative of Tenant present during such entry. Landlord
shall also have the right to engage qualified Hazardous Materials consultants to
inspect the Premises and review the Handling by Tenant of Hazardous Materials,
including review of all permits, reports, plans, and other documents regarding
same.  Tenant shall pay to Landlord on demand the costs of Landlord’s
consultants’ fees and all costs incurred by Landlord in performing Tenant’s
obligations under this Section in the event Tenant has violated the provisions
of this Section 5.2.  Landlord shall use reasonable efforts to minimize any
interference with Tenant’s business caused by Landlord’s entry into the
Premises, but Landlord shall not be responsible for any interference caused
thereby except in the case of Landlord’s negligence or willful misconduct.

 

(e)           Tenant’s Indemnification.  Tenant agrees to indemnify, defend,
protect and hold harmless Landlord and its partners or members and its or their
partners, members, directors, officers, shareholders, employees and agents from
all Environmental Losses and all other claims, actions, losses, damages,
liabilities, costs and expenses of every kind, including reasonable attorneys’,
experts’ and consultants’ fees and costs, incurred at any time and arising from
or in connection with the Handling by Tenant of Hazardous Materials at or about
the Property or Tenant’s failure to comply in full with all Environmental
Requirements with respect to Tenant’s Handling of Hazardous Materials at or
about the Premises. The obligations of the Tenant under this subsection
(e) shall survive the expiration or termination of this Lease. It is the intent
of Landlord and Tenant that Tenant shall have no liability or responsibility for
damage or injury to human health, the environment or natural resources caused
by, for abatement and/or clean-up of, or otherwise with respect to, Hazardous
Materials by virtue of the interests of Tenant in any part of the Property
created hereby, or as the result of Tenant exercising any of its rights or
remedies with respect thereto hereunder, unless such Hazardous Materials were
Handled by Tenant or Tenant’s Representatives.

 

(f)            Landlord Obligations.  Landlord hereby represents to the best of
its actual knowledge, no Hazardous Materials are now or have ever been located,
produced, treated, transported, incorporated, discharged, emitted, released,
deposited or disposed of in, upon, under, over or from the Premises or Property.
Landlord agrees to indemnify, defend, protect and hold harmless Tenant and its
directors, officers, shareholders, employees and agents from all claims,
actions, losses, damages, liabilities, costs and expenses of every kind,
including reasonable attorneys’, experts’ and consultants’ fees and costs,
incurred at any time as a result of (i) the Handling by Landlord of Hazardous
Materials at or about the Premises, or (ii) Landlord’s failure to comply in full
with all Environmental Requirements imposed upon Landlord with respect to the
Premises, excluding Hazardous Materials Handled by Tenant, or (iii) breach of
the representations and warranties of Landlord set forth above.  In the event
that Tenant reasonably determines that any Hazardous Materials are present on
the Premises (other than any Hazardous Materials Handled by Tenant) and
represent a material danger to persons or property on the Premises, Tenant shall
notify Landlord of the same, and Landlord shall be responsible at its sole
expense, to remove, remediate or abate (or cause the responsible party to
remove, remediate or abate) such Hazardous Materials within a commercially
reasonable time after receipt of said written notification from Tenant. The
obligations of the Landlord under this subsection (f) shall survive the
expiration or termination of this Lease.

 

17

--------------------------------------------------------------------------------


 

5.3          Americans With Disabilities Act.      The parties agree that the
liabilities and obligations of Landlord and Tenant under that certain federal
statute commonly known as the Americans With Disabilities Act as well as the
regulations and accessibility guidelines promulgated thereunder as each of the
foregoing is supplemented or amended from time to time (collectively, the “ADA”)
shall be apportioned as follows:

 

(a)           If any of the Common Areas, including, but not limited to,
exterior and interior routes of ingress and egress, off-street parking and all
rules and regulations applicable to the Premises, the Building or the Project,
fails to comply with the ADA, such nonconformity shall be promptly made to
comply by Landlord.  Landlord shall also cause the manager of the Building and
the Project (the “Manager”) to comply with the ADA in its operation of the
Building and the Project.

 

(b)           From and after the Commencement Date of the Lease, Tenant
covenants and agrees to conduct its operations within the Premises in compliance
with the ADA.  If any of the Premises fails to comply with the ADA due to
Tenant’s specific or unique use of the Premises, such nonconformity within the
Premises shall be promptly made to comply by Tenant.  In the event that Tenant
elects to undertake any alterations to, for or within the Premises, including
initial build-out work, Tenant agrees to cause such alterations to be performed
in compliance with the ADA.  Landlord shall deliver the Tenant Improvements to
be constructed in the Premises by Landlord to Tenant in compliance with the ADA;
provided, however, Tenant shall not be responsible for any outstanding ADA
compliance violations that are the responsibility of Landlord that may be
triggered by Tenant’s specific use or occupancy of the Premises or Alterations
made by Tenant to the Premises.

 

6.             TENANT IMPROVEMENTS & ALTERATIONS.

 

6.1          Landlord shall perform its obligations with respect to design and
construction of any Tenant Improvements (defined in Exhibit B) to be constructed
and installed in the Premises, as provided in the Construction Rider.  Except
for any work to be constructed by Tenant as provided in the Construction Rider,
Tenant shall not make any alterations, improvements or changes to the Premises,
including installation of any security system or telephone or data communication
wiring, (“Alterations”), without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, except for
Alterations to structural portions, footing, or foundations, or utility systems
serving other tenants of the Building, where Landlord may withhold its consent
in its sole discretion.  Any such Alterations shall be completed by Tenant at
Tenant’s sole cost and expense:  (i) with due diligence, in a good and
workmanlike manner, using new materials; (ii) in compliance with plans and
specifications approved by Landlord; (iii) in compliance with the construction
rules and regulations promulgated by Landlord from time to time; (iv) in
accordance with all applicable Laws (including all work, whether structural or
non-structural, inside or outside the Premises, required to comply fully with
all applicable Laws and necessitated by Tenant’s work; provided, however, Tenant
shall not be responsible for any outstanding code compliance violations that are
the responsibility of Landlord that may be triggered by Alterations made by
Tenant to the Premises); and (v) subject to all reasonable conditions which
Landlord may impose for Tenant to:  (i) provide evidence of financial ability to
pay costs of construction (e.g. loan commitment or bank statement), letter of
credit, or payment or performance bonds to the extent the estimated cost of the
Alterations equals or exceeds $100,000; (ii) provide evidence of insurance (from
Tenant and Tenant’s contractors, subcontractors or design

 

18

--------------------------------------------------------------------------------

 

professionals); (iii) use only contractors and subcontractors who qualify as an
Approved Contractor (defined in Section 6.6 herein) if required by the terms of
Section 6.6; and (iv) remove all or part of the Alterations prior to or upon
expiration or termination of the Term, provided written notice of requirement to
remove such Alterations shall be given at the time Landlord consents to such
Alterations, except Cosmetic Alterations and the Tenant Improvements shall not
be required to be removed by Tenant at the end of the Term.  Tenant shall have
the right, without Landlord’s consent, to make non-structural alterations to the
Premises that do not alter the Building Systems, such as painting, wall, floor
or window coverings, or installation or rearrangement of cabinets or other
modular office dividers that do not affect the Building structure (“Cosmetic
Alterations”).  Tenant shall give Landlord not less than ten (10) days prior
written notice of any such Cosmetic Alterations and shall otherwise comply with
the terms and provisions of this Lease. If any adjustment to any of the Building
Systems is required in connection with or as a result of Tenant’s work, such
work shall be performed at Tenant’s expense by contractors approved by
Landlord.  If any work outside the Premises, or any work on or adjustment to any
of the Building Systems, is required in connection with or as a result of
Tenant’s work, such work shall be performed at Tenant’s expense by contractors
designated by Landlord.  Landlord’s right to review and approve (or withhold
approval of) Tenant’s plans, drawings, specifications, contractor(s) and other
aspects of construction work proposed by Tenant is intended solely to protect
Landlord, the Property and Landlord’s interests.  No approval or consent by
Landlord shall be deemed or construed to be a representation or warranty by
Landlord as to the adequacy, sufficiency, fitness or suitability thereof or
compliance thereof with applicable Laws or other requirements.  Except as
otherwise provided in Landlord’s consent, all Alterations shall upon
installation become part of the realty and be the property of Landlord.
Notwithstanding anything in this Lease to the contrary, Tenant will be obligated
to remove Tenant’s identification signage, cabling, and Tenant’s Trade Fixtures
and personal property on or before the expiration or earlier termination of the
Term of this Lease, and repair and restore any damage to the Premises, Building
or Property arising because of installation or removal of the foregoing items.

 

6.2                               Before making any Alterations, except Cosmetic
Alterations, Tenant shall submit to Landlord for Landlord’s prior approval
reasonably detailed final plans and specifications prepared by a licensed
architect or engineer, a copy of the construction contract, including the name
of the contractor and all subcontractors proposed by Tenant to make the
Alterations and a copy of the contractor’s license.  Tenant shall reimburse
Landlord upon demand for any expenses incurred by Landlord in connection with
any Alterations made by Tenant, including reasonable fees charged by Landlord’s
contractors or consultants for construction oversight or review of the plans and
specifications prepared by Tenant and to update the existing as-built plans and
specifications of the Building to reflect the Alterations, provided, however,
the aggregate of such costs shall not exceed two percent (2%) of the cost of
design and construction of the Alterations.  Tenant shall obtain all applicable
permits, authorizations and governmental approvals and deliver copies of the
same to Landlord before commencement of any Alterations.

 

6.3                               Tenant shall keep the Premises and the
Property free and clear of all liens arising out of any work performed,
materials furnished or obligations incurred by Tenant.  If any such lien
attaches to the Premises or the Property, and Tenant does not cause the same to
be released by payment, bonding or otherwise within thirty (30) days after the
attachment thereof, Landlord shall have the right but not the obligation to
cause the same to be released by payment of the lien or otherwise, and any sums
expended by Landlord (plus Landlord’s administrative costs) in connection
therewith shall be payable by Tenant on demand with interest thereon from the
date of

 

19

--------------------------------------------------------------------------------


 

expenditure by Landlord at the Interest Rate (as defined in Section 16.2 -
Interest).  Tenant shall give Landlord at least ten (10) days’ notice prior to
the commencement of any Alterations except in an emergency and cooperate with
Landlord in posting and maintaining notices of non-responsibility in connection
therewith.

 

6.4                               Subject to the provisions of Section 5 - Use
and Compliance with Laws and the foregoing provisions of this Section, Tenant
may install and maintain furnishings, equipment, movable partitions, business
equipment and other trade fixtures (“Trade Fixtures”) in the Premises, provided
that the Trade Fixtures do not become an integral part of the Premises or the
Building.  Tenant shall promptly repair any damage to the Premises or the
Building caused by any installation or removal of such Trade Fixtures.

 

6.5                               All signs, notices and graphics of every kind
or character, reasonably visible in or from public view or the Common Areas or
the exterior of the Premises, shall relate to the identity of the Tenant or its
Permitted Use in the Premises, and shall be subject to Landlord’s prior written
approval, which Landlord shall have the right to withhold in its reasonable
discretion.  Tenant shall not place or maintain any banners whatsoever or any
window décor in or on any exterior window or widow fronting upon any Common
Areas or service area or upon any truck doors or service doors without
Landlord’s prior written approval which Landlord shall have the right to grant
or withhold in its reasonable discretion.  Any installation of signs or graphics
on or about the Premises and Project shall be subject to any applicable
governmental laws, ordinances, regulations and to any other reasonable
requirements imposed by Landlord with respect to signage reasonably visible
outside the Premises. There is no monument signage available for Tenant. Tenant
shall remove all such signs and graphics at the termination of this Lease.  Such
installations and removals shall be made in such manner as to avoid injury to or
defacement of the Premises, Building or Project and any other improvements
contained therein, and Tenant shall repair any injury or defacement including,
without limitation, discoloration caused by such installation or removal,
provided Tenant shall be permitted to professionally patch damaged areas (e.g.
holes) and paint such discoloration to match the building exterior as reasonably
possible without being required to restore more than the discolored area.

 

6.6                               Prior to commencing any Work (defined in this
Section 6.6), Tenant shall furnish to Landlord the name and address of all
Contractors (defined in this Section 6.6) who will be, or are reasonably
expected to be, performing any of the Work. All such Contractors shall be
licensed by the City of Minneapolis, Minnesota and approved by Landlord, which
approval shall not be unreasonably withheld, and the business manager of the
applicable local AFL-CIO Building and Construction Trades Council (the “BCTC”)
(when approved by Landlord and the BCTC, such Contractor shall be an “Approved
Contractor”).  Prior to commencing the Work, Tenant shall also furnish to
Landlord for approval, not to be unreasonably withheld, a copy of the
construction contract(s), including all amendments, change orders and
modifications thereof, for the construction and installation of the Work
(“Construction Contract”).  Tenant agrees to comply with the following Quality
Contractor Policy and shall cause the Construction Contract to contain
provisions requiring the Contractor (and all of its subcontractors) to comply
with the following Quality Contractor Policy when performing its work and when
selecting any subcontractors to perform the work:

 

All contractors and subcontractors at any tier performing any construction,
repair, refurbishment or restoration (collectively, “Work”), including, without
limitation, tenant

 

20

--------------------------------------------------------------------------------


 

improvements, build-out, alterations, additions, improvements, renovations,
repairs, remodeling, painting and installations of fixtures, mechanical,
electrical, plumbing, data, security, telecommunication, low voltage or elevator
equipment or systems or other equipment, or with respect to any other
construction work in, on, or to the Premises or the Project (including any such
work performed by any person who contracts to provide services to any portion of
the Premises or Project, such as cable, DSL, communications, telecommunications
or similar services, but excluding work performed on behalf of and paid for by
Tenant for installation of furniture, movable trade fixtures, and equipment of
Tenant),  (collectively, “Contractors”) shall: (i) be bound by and signatory to
a collective bargaining agreement with a labor organization (a) whose
jurisdiction covers the type of work to be performed on the Project, and (b) who
is an “Approved Building Trades Department Contractor or Subcontractor;” and
(ii) observe area standards for wages and other terms and conditions of
employment, including fringe benefits.  For purposes hereof, an “Approved
Building Trades Department Contractor or Subcontractor” is a contractor or
subcontractor who is currently affiliated with the Building and Construction
Trades Department of the AFL-CIO (the “BCTD”) or, if no such BCTD-affiliated
contractor or subcontractor is available for a particular trade (e.g., carpentry
work), a contractor or subcontractor which is affiliated with a national trade
union which was formerly affiliated with the BCTD and which recognizes (and will
recognize and respect, for its work on the Project), the jurisdictional
limitations established by the local BCTD.  Upon the request of Landlord, each
such contractor and subcontractor shall provide written certification that all
work performed by such contractor or subcontractor was performed in compliance
with this policy.

 

Contractors may not engage any subcontractor that does not satisfy the
provisions of clauses (i) and (ii) above. If at any time Contractor or
subcontractor does not satisfy clauses (i) and (ii) above, such Contractor and
subcontractor shall not be an Approved Contractor.

 

7.                                      MAINTENANCE AND REPAIRS.

 

7.1                               By taking possession of the Premises, subject
to latent defects in the Tenant Improvements not discoverable by Tenant upon
reasonable inspection and Landlord’s obligations to perform the Tenant
Improvements described in Exhibit B and the other terms and conditions of this
Lease, Tenant agrees that the Premises are then in a good and tenantable
condition.  During the Term, Tenant at Tenant’s expense but under the direction
of Landlord, shall keep the Premises, in a clean, safe and orderly condition,
including without limitation, providing its own interior janitorial services
(including without limitation, changing and disposal of light bulbs, interior
window washing, janitorial supplies and equipment and garbage removal and
disposal), and shall repair and maintain the Premises, in a first class
condition including, but not limited to, repair and replacement of plate glass
in all windows, doors and non-structural interior areas of the Premises,
interior and exterior doors, special office entries, floor covering, Building
Systems exclusively serving the Premises (including without limitation, heating,
ventilating and air conditioning systems and hot water heaters), truck doors,
dock bumpers, dock plates and levelers, interior ceilings, plumbing and
electrical work and fixtures, skylights and ventilation drops for equipment of
Tenant.  Tenant shall at Tenant’s expense also perform necessary pest
extermination and regular removal of trash and debris.  Tenant shall, at its own
expense, enter into a regularly scheduled preventive maintenance service
contract with a maintenance contractor for servicing all hot water, heating and
air conditioning systems and equipment exclusively serving the Premises.  The
maintenance contractor and the contract must be reasonably approved by
Landlord.  The service contract must include all services suggested by the
equipment manufacturer within the

 

21

--------------------------------------------------------------------------------


 

operation/maintenance manual and must become effective and a copy thereof
delivered to Landlord within thirty (30) days of the Commencement Date.  Tenant
shall not damage any demising wall or disturb the integrity and support provided
by any demising wall and shall, at its sole expense, immediately repair any
damage to any demising wall caused by Tenant or its employees, agents or
invitees, reasonable wear and tear excepted.

 

Notwithstanding the foregoing to the contrary, from the Commencement Date
through December 31, 2010, Landlord shall be responsible for performing, at its
sole expense, all necessary repairs (but not preventive maintenance) to the HVAC
units serving the Premises. Commencing January 1, 2011 and during the remaining
Initial Term of this Lease, Landlord shall be responsible for performing all
necessary repairs to the HVAC units serving the Premises, provided, however,
Tenant shall reimburse Landlord for fifty percent (50%) of the cost of such
repairs within thirty (30) days after written demand for payment by Landlord.
Also, if at any time during the Initial Term of the Lease any of the HVAC units
serving the Premises need to be replaced, in Landlord’s reasonable
determination, then Landlord shall perform such replacement, provided, however,
Tenant shall reimburse Landlord for Tenant’s HVAC Share (as defined herein) of
the cost of such replacements within thirty (30) days after Landlord delivers
written demand for payment to Tenant. “Tenant’s HVAC Share” shall be computed by
multiplying the costs of replacement of the HVAC unit(s) serving the Premises
incurred by Landlord by a fraction, the numerator of which is the number of
months remaining in the Initial Term of the Lease and the denominator of which
is one hundred eighty four (184). Landlord shall have no obligation to inspect,
service or make any repairs or replacements of the HVAC units serving the
Premises until Tenant notifies Landlord in writing of the need for repair or
replacement. Also, the foregoing provision shall not limit Tenant’s
responsibility and obligation to perform preventive maintenance on the HVAC
units serving the Premises and carry a preventive maintenance service contract
for said HVAC units in accordance with the immediately preceding paragraph.

 

7.2                               Landlord shall maintain or cause to be
maintained in reasonably good order, condition and repair, the structural
portions of the Building, the roof, foundations, floors and exterior window
systems (but not plate glass) and exterior walls of the Building, Building
Systems (other than those Building Systems exclusively serving the Premises),
and the Common Areas of the Project. All costs incurred by Landlord under this
Section 7.2, except repairs and replacements of structural portions of the
Building including slab and foundation and except roof replacements and tear out
and replacement of the entire parking lot for the Building, shall be reimbursed
to Landlord as part of Operating Costs (unless excluded therefore as set forth
in the Lease); provided, however, that Tenant shall pay the cost of repairs for
any damage to the Premises or the Property by any act or omission of Tenant or
Tenant’s Representatives or Visitors, to the extent (if any) not covered by the
property insurance required to be maintained by Landlord pursuant to the Lease. 
Landlord shall be under no obligation to inspect the Premises.  Tenant shall
promptly report in writing to Landlord any defective condition known to Tenant
which Landlord is required to repair.

 

7.3                               Landlord hereby reserves the right, at any
time and from time to time, without liability to Tenant, and without
constituting an eviction, constructive or otherwise, or entitling Tenant to any
abatement of rent or to terminate this Lease or otherwise releasing Tenant from
any of Tenant’s obligations under this Lease, except as otherwise set forth in
this Lease:

 

22

--------------------------------------------------------------------------------


 

(a)                                 To make alterations, additions, repairs,
improvements to or in or to decrease the size of area of, all or any part of the
Building, the fixtures and equipment therein, and the Building Systems;

 

(b)                                 To change the Building’s name or street
address;

 

(c)                                  To install and maintain any and all signs
on the exterior and interior of the Building; and

 

(d)                                 If any governmental authority promulgates or
revises any Law or imposes mandatory controls or directives on Landlord or the
Property relating to the use or conservation of energy or utilities or the
reduction of automobile or other emissions or reduction or management of traffic
or parking on the Property (collectively “Controls”), to comply with such
Controls, whether mandatory or voluntary, or make any alterations to the
Property related thereto, provided such voluntary controls do not materially
interfere with Tenant’s permitted use and occupancy of the Premises or
materially inconvenience Tenant.

 

(e)                                  With respect to any provision of this Lease
which entitles or requires Landlord to make improvements, alterations or repairs
to either the Premises, the Building or the Common Areas, or to enter the
Premises, Landlord agrees that such entry and/or work, except to the extent
required to comply with applicable Laws, shall not (i) materially damage the
appearance or reduce the floor area of the Premises, (ii) materially affect
Tenant’s layout (including access to the Premises), or (iii) materially
interfere with Tenant’s use and enjoyment of the Premises.  Furthermore, any
pipes or conduits that may be installed by Landlord in the Premises shall be
installed above the ceiling, below the floor, or concealed or “boxed in” in a
manner consistent with Tenant’s decor.  All such entry and/or work shall be
performed by Landlord in such a way as to minimize unreasonable disruption to
Tenant’s business, and any damage caused to the Premises (including tenant’s
decor) shall be repaired by Landlord at its expense. In the event (i) such entry
and/or work results in Tenant not being able to use the Premises for its then
current business operations which are permitted under the terms of this Lease
for a period in excess of five (5) consecutive business days, (ii) thereafter,
Tenant notifies Landlord in writing of the occurrence of the events described
above in Section 7(e)(i), which notice shall include both a depiction and
reasonable estimate of the Rentable Area of the area of the Premises affected
(“Tenant’s Interference Notice”), and (iii) the occurrence of the events
described in Section 7(e)(i) continues for an additional three (3) business days
after Landlord’s receipt of Tenant’s Interference Notice, then Monthly Base Rent
shall be abated in proportion to the area of the Premises so affected beginning
on the fourth (4th) business day after Landlord’s receipt of Tenant’s
Interference Notice, until the earlier of (i) completion of such entry and/or
work by Landlord, or (ii) Tenant begins using the area of the Premises affected
by Landlord’s entry and/or work.

 

8.                                      TAXES.  Tenant shall pay all rental,
excise, sales or transaction privilege taxes arising out of this Lease
(excluding, however, state and federal personal or corporate income taxes
measured by the income of Landlord from all sources) imposed by any taxing
authority upon Landlord or upon Landlord’s receipt of any rent payable by Tenant
pursuant to the terms of this Lease (“Rental Tax”).  Tenant shall pay any Rental
Tax to Landlord in addition to and at the same time as Base Rent is payable
under this Lease.

 

23

--------------------------------------------------------------------------------


 

9.                                      UTILITIES AND SERVICES.

 

9.1                               Utility Services.  Tenant shall pay for all
water, gas, heat, air conditioning, light, power, telephone, sewer, sprinkler
charges and other utilities and services used on or from the Premises, together
with any taxes, penalties, surcharges or the like pertaining thereto, and
maintenance charges for utilities and shall furnish all electric lamps and
ballasts. Gas and electricity service to the Premises shall be separately
metered by Landlord as part of the Tenant Improvements (defined in Exhibit B),
but shall be paid by Landlord at its sole cost.  Water and sewer service is not
separately metered but may be submetered at Landlord’s option, provided that
cost of installation of the submeter shall be at Landlord’s sole cost and
expense. Consumption charges for any utility services that are separately
metered shall be paid by Tenant directly to the utility provider when due.
Consumption charges for any utility services that are submetered to the Premises
shall be reimbursed by Tenant to Landlord within thirty (30) days after written
request for payment by Landlord, which consumption charges shall be the actual
cost paid by Landlord to the utility provider without mark-up or additional
fees.

 

9.2                               Interruption of Services.  In the event of an
interruption in or failure or inability to provide any services or utilities to
the Premises or Building for any reason (a “Service Failure”), such Service
Failure shall not, regardless of its duration, impose upon Landlord any
liability whatsoever, constitute an eviction of Tenant, constructive or
otherwise, entitle Tenant to an abatement of rent or to terminate this Lease or
otherwise release Tenant from any of Tenant’s obligations under this Lease. 
Notwithstanding anything to the contrary contained herein, in the event of any
Service Failure caused by Landlord or its employees, agents or contractors that
materially interferes with Tenant’s use and enjoyment of the Premises, Tenant
shall have the right to abate Rent in proportion to the area of the Premises
rendered untenantable by said interruption if said interruption continues for at
least five (5) business days, commencing on the fourth (6th) day.   The
foregoing abatement shall be applied consecutively (not concurrently) with any
other rent abatement or credit that may be then-applicable during such period.

 

10.                               EXCULPATION AND INDEMNIFICATION.

 

10.1                        Landlord’s Indemnification of Tenant.  Subject to
Section 11.3 and Section 28, Landlord shall indemnify, protect, defend and hold
Tenant harmless from and against any claims, actions, liabilities, damages,
costs or expenses, including reasonable attorneys’ fees and costs incurred in
defending against the same (“Claims”) asserted by any third party against Tenant
for loss, injury or damage, to the extent such loss, injury or damage is caused
by the willful misconduct or negligent acts or omissions of Landlord or its
authorized representatives, or Landlord’s continuing breach or default of this
Lease after applicable notice of breach or default and expiration of applicable
cure period, excepting only Claims to the extent they are caused by the willful
misconduct or negligent acts or omissions of Tenant or its agents,
representatives or contractors.

 

10.2                        Tenant’s Indemnification of Landlord.  Subject to
Section 11.3, Tenant shall indemnify, protect, defend and hold Landlord and
Landlord’s Representatives and its mortgagee and management agent harmless from
and against Claims asserted by a third party against Landlord or Landlord’s
Representatives arising from (a) the negligent acts or omissions of Tenant or
Tenant’s Representatives or Visitors in or about the Property, or (b) any
construction or other work undertaken by Tenant on the Premises (including any
design defects), or (c) any continuing

 

24

--------------------------------------------------------------------------------


 

breach or default of its obligations under this Lease by Tenant after applicable
notice of breach or default and expiration of applicable cure period , or
(d) any loss, injury or damage, howsoever and by whomsoever caused, to any
person or property, occurring in or about the Premises during the Term,
excepting Claims caused by the willful misconduct or negligent acts or omissions
of Landlord or its agents, representatives, or contractors.

 

10.3                        Damage to Tenant’s Property.  Landlord shall not be
liable to Tenant for any loss, injury or other damage to Tenant’s property in or
about the Premises or the Property from any cause (including defects in the
Property or in any equipment in the Property; fire, explosion or other casualty;
bursting, rupture, leakage or overflow of any plumbing or other pipes or lines,
sprinklers, tanks, drains, drinking fountains or washstands in, above, or about
the Premises or the Property; or acts of other tenants in the Property) unless
caused by Landlord’s negligence (unless waived pursuant to Section 11.3) or
willful misconduct.  Tenant hereby waives all claims against Landlord for any
such loss, injury or damage and the cost and expense of defending against claims
relating thereto, including any loss, injury or damage caused by Landlord’s
negligence (active or passive), but excluding Landlord’s willful misconduct.

 

10.4                        Survival.  The obligations of the parties under this
Section 10 shall survive the expiration or termination of this Lease.

 

11.                               INSURANCE.

 

11.1                        Tenant’s Insurance.

 

(a)                                 Liability Insurance.  Tenant shall maintain
in full force throughout the Term, commercial general liability insurance
providing coverage on an occurrence form basis with limits of not less than
Three Million Dollars ($3,000,000.00) each occurrence for bodily injury and
property damage combined, Three Million Dollars ($3,000,000.00) annual general
aggregate, and Three Million Dollars ($3,000,000.00) products and completed
operations annual aggregate.  Tenant’s liability insurance policy or policies
shall:  (i) include premises and operations liability coverage, products and
completed operations liability coverage, broad form property damage coverage
including completed operations, blanket contractual liability coverage
including, to the maximum extent possible, coverage for the indemnification
obligations of Tenant under this Lease, and personal and advertising injury
coverage; (ii) provide that the insurance company has the duty to defend all
insureds under the policy; (iii) provide that defense costs are paid in addition
to and do not deplete any of the policy limits; (iv) cover liabilities arising
out of or incurred in connection with Tenant’s use or occupancy of the Premises
or the Property; (v) extend coverage to cover liability for the actions of
Tenant’s Representatives and Visitors; and (vi) designate separate limits for
the Property.  Each policy of liability insurance required by this
Section shall:  (i) contain a cross liability endorsement or separation of
insureds clause; (ii) provide that any waiver of subrogation rights or release
prior to a loss does not void coverage; (iii) provide that it is primary to and
not contributing with, any policy of insurance carried by Landlord covering the
same loss; (iv) provide that any failure to comply with the reporting provisions
shall not affect coverage provided to Landlord, its partners, property managers
and Mortgagees; and (v) name Landlord, its partners, the Property Manager
identified in the Basic Lease Information (the “Property Manager”), and such
other parties in interest (e.g. property manager or mortgagee) as Landlord may
from time to time reasonably designate to Tenant in writing, as additional
insureds.  Such additional insureds shall be provided at least the same extent
of coverage as is provided to Tenant under such policies.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Property Insurance.  Tenant shall at all
times maintain in effect with respect to any Alterations and Tenant’s Trade
Fixtures and personal property, commercial property insurance providing
coverage, on an “all risk” or “special form” basis, in an amount equal to at
least 90% of the full replacement cost of the covered property.  Tenant may
carry such insurance under a blanket policy, provided that such policy provides
coverage equivalent to a separate policy.  During the Term, the proceeds from
any such policies of insurance shall be used for the repair or replacement of
the Alterations, Trade Fixtures and personal property so insured.  Landlord
shall be provided coverage under such insurance to the extent of its insurable
interest and, if requested by Landlord, both Landlord and Tenant shall sign all
documents reasonably necessary or proper in connection with the settlement of
any claim or loss under such insurance.  Landlord will have no obligation to
carry insurance on any Alterations or on Tenant’s Trade Fixtures or personal
property.

 

(c)                                  Requirements For All Policies.  Each policy
of insurance required under this Section 11.1 shall:  (i) be in a form, and
written by an insurer, reasonably acceptable to Landlord, (ii) be maintained at
Tenant’s sole cost and expense, and (iii) require at least thirty (30) days’
written notice to Landlord prior to any cancellation, nonrenewal or modification
of insurance coverage.  Insurance companies issuing such policies shall have
rating classifications of “A” or better and financial size category ratings of
“VII” or better according to the latest edition of the A.M. Best Key Rating
Guide.  All insurance companies issuing such policies shall be admitted carriers
licensed to do business in the state where the Property is located.  Any
deductible amount under such insurance shall not exceed $50,000.  Tenant shall
provide to Landlord, upon request, evidence that the insurance required to be
carried by Tenant pursuant to this Section, including any endorsement effecting
the additional insured status, is in full force and effect and that premiums
therefor have been paid.

 

(d)                                 Updating Coverage.  Tenant shall increase
the amounts of insurance as required by any Mortgagee, and, not more frequently
than once every five (5) years, as recommended by Landlord’s insurance broker,
if, in the opinion of either of them, the amount of insurance then required
under this Lease is not adequate provided such increase in insurance is in a
commercially reasonable amount in keeping with the standards of other
office/warehouse buildings in the Twin Cities area.  Any limits set forth in
this Lease on the amount or type of coverage required by Tenant’s insurance
shall not limit the liability of Tenant under this Lease.

 

(e)                                  Certificates of Insurance.  Prior to
occupancy of the Premises by Tenant, and not less than thirty (30) days prior to
expiration of any policy thereafter, Tenant shall furnish to Landlord a
certificate of insurance reflecting that the insurance required by this
Section is in force, accompanied by an endorsement showing the required
additional insureds satisfactory to Landlord in substance and form. 
Notwithstanding the requirements of this paragraph, Tenant shall at Landlord’s
request provide to Landlord a certified copy of each insurance policy required
to be in force at any time pursuant to the requirements of this Lease or its
Exhibits.

 

11.2                        Landlord’s Insurance.  During the Term, Landlord
shall maintain in effect insurance on the Building with responsible insurers, on
an “all risk” or “special form” basis, insuring the Building and the Tenant
Improvements in an amount equal to at least 90% of the replacement cost thereof,
excluding land, foundations, footings and underground installations.  Landlord
shall maintain Commercial General Liability Insurance with limits of not less
than $3,000,000.00,

 

26

--------------------------------------------------------------------------------


 

which may be comprised of primary and excess liability coverage.  Landlord may,
but shall not be obligated to, carry insurance against additional perils and/or
in greater amounts as is commercially reasonable and in keeping with the
standards of other office/warehouse buildings in the Twin Cities area or as may
be required by Landlord’s mortgagee.

 

11.3                        Mutual Waiver of Right of Recovery & Waiver of
Subrogation.  Landlord and Tenant each hereby waive any right of recovery
against each other and the partners, managers, members, shareholders, officers,
directors, employees, agents and authorized representatives of each other for
any loss or damage that is covered by any policy of property insurance
maintained by either party (or required by this Lease to be maintained) with
respect to the Premises, Property or Project or any Trade Fixtures or any
operation in the Premises, regardless of cause, including negligence (active or
passive) of the party benefiting from the waiver.  If any such policy of
insurance relating to this Lease or to the Premises or the Property does not
permit the foregoing waiver or if the coverage under any such policy would be
invalidated as a result of such waiver, the party maintaining such policy shall
obtain from the insurer under such policy a waiver of all right of recovery by
way of subrogation against either party in connection with any claim, loss or
damage covered by such policy.

 

12.                               DAMAGE OR DESTRUCTION.

 

12.1                        Landlord’s Duty to Repair.

 

(a)                                 If all or a substantial part of the Premises
are rendered untenantable or inaccessible by damage to all or any part of the
Property from fire or other casualty then, unless either party is entitled to
and elects to terminate this Lease pursuant to Section 12.2 - Landlord’s Right
to Terminate and Section 12.3 - Tenant’s Right to Terminate, Landlord shall, at
its expense, repair and restore the Premises and/or the Property, as the case
may be, to substantially their former condition to the extent permitted by then
applicable Laws; provided, however, that in no event shall Landlord have any
obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant’s
personal property, Trade Fixtures or Alterations.

 

(b)                                 If Landlord is required or elects to repair
damage to the Premises and/or the Property, this Lease shall continue in effect,
but Tenant’s Base Rent and Additional Rent shall be abated with regard to any
portion of the Premises that Tenant is prevented from using by reason of such
damage or its repair from the date of the casualty until substantial completion
of Landlord’s repair of the affected portion of the Premises as required under
this Lease.  In no event shall Landlord be liable to Tenant by reason of any
injury to or interference with Tenant’s business or property arising from fire
or other casualty or by reason of any repairs to any part of the Property
necessitated by such casualty.

 

12.2                        Right to Terminate.  Either Landlord or Tenant may
elect to terminate this Lease following damage by fire or other casualty under
the following circumstances:

 

(a)                                 If, in the reasonable judgment of Landlord,
the Premises and the Property cannot be substantially repaired and restored
under applicable Laws within two hundred ten (210) days from the date of the
casualty; and

 

27

--------------------------------------------------------------------------------


 

(b)                                 If the fire or other casualty occurs during
the last year of the Term, except to the extent the fire or other casualty
occurs during the last year of the Initial Term and Tenant has exercised its
Extension Option.

 

If any of the circumstances described in subparagraphs (a) or (b) of this
Section 12.2 occur or arise, Landlord shall give Tenant notice within sixty (60)
days after the date of the casualty, specifying whether Landlord elects to
terminate this Lease as provided above and, if not, Landlord’s estimate of the
time required to complete Landlord’s repair obligations under this Lease.

 

12.3                        Tenant’s Right to Terminate.  In addition to
Section 12.3 above, if Landlord’s estimated time for completion of repairs or
restoration provided to Tenant exceeds two hundred ten (210) days, and if
neither party elects to terminate this Lease as permitted under this Section 12,
then if Landlord does not complete the repairs or restoration to substantially
their former condition to the extent permitted by applicable Laws within thirty
(30) days after the estimated time for completion provided to Tenant, Tenant may
elect to terminate this Lease by written notice to Landlord effective not less
than thirty (30) days after the date of such Tenant’s notice except that if
Landlord completes such repairs or restoration before the effective date of such
termination, such termination shall be deemed a nullity.

 

12.4                        Landlord’s Right to Terminate.  In addition to
Section 12.3 above, (i) if the Building is damaged or destroyed to the extent
that, in the reasonable judgment of Landlord, the cost to repair and restore the
Building would exceed fifty percent (50%) of the full replacement cost of the
Building, or (ii) if, in the reasonable judgment of Landlord, adequate proceeds
are not, for any reason, made available to Landlord from Landlord’s insurance
policies (and/or from Landlord’s funds made available for such purpose, at
Landlord’s sole option) to make the required repairs; then Landlord shall have
the right to terminate this Lease by written notice to Tenant within sixty (60)
days after the date of the casualty.

 

13.                               CONDEMNATION.

 

13.1                        Definitions.

 

(a)                                 “Award” shall mean all compensation, sums,
or anything of value awarded, paid or received on a total or partial
Condemnation.

 

(b)                                 “Condemnation” shall mean (i) a permanent
taking (or a temporary taking for a period extending beyond the end of the Term)
pursuant to the exercise of the power of condemnation or eminent domain by any
public or quasi-public authority, private corporation or individual having such
power (“Condemnor”), whether by legal proceedings or otherwise, or (ii) a
voluntary sale or transfer by Landlord to any such authority, either under
threat of condemnation or while legal proceedings for condemnation are pending.

 

(c)                                  “Date of Condemnation” shall mean the
earlier of the date that title to the property taken is vested in the Condemnor
or the date the Condemnor has the right to possession of the property being
condemned.

 

28

--------------------------------------------------------------------------------

 

13.2                        Effect on Lease.

 

(a)                                 If the Premises are totally taken by
Condemnation, this Lease shall terminate as of the Date of Condemnation.  If a
portion but not all of the Premises is taken by Condemnation, this Lease shall
remain in effect; provided, however, that if the portion of the Premises
remaining after the Condemnation will be unsuitable for Tenant’s continued use,
then upon notice to Landlord within thirty (30) days after Landlord notifies
Tenant of the Condemnation, Tenant may terminate this Lease effective as of the
Date of Condemnation.

 

(b)                                 If twenty-five percent (25%) or more of the
Property or of the parcel(s) of land on which the Building is situated or of the
Parking Facility or of the floor area in the Building is taken by Condemnation,
or if as a result of any Condemnation the Building is no longer reasonably
suitable for the Permitted Use or any other permitted use of any other tenant of
the Project, whether or not any portion of the Premises is taken, Landlord may
elect to terminate this Lease, effective as of the Date of Condemnation, by
notice to Tenant within thirty (30) days after the Date of Condemnation.

 

(c)                                  If all or a portion of the Premises is
temporarily taken by a Condemnor for a period not extending beyond the end of
the Term, this Lease shall remain in full force and effect.

 

13.3                        Restoration.  If this Lease is not terminated as
provided in Section 13.2 - Effect on Lease, Landlord, at its expense, shall
diligently proceed to repair and restore the Premises to substantially its
former condition (to the extent permitted by then applicable Laws) and/or repair
and restore the Building to an architecturally complete building in as close a
condition as possible to the condition of the Building existing on the date of
taking of possession; provided, however, that Landlord’s obligations to so
repair and restore shall be limited to the amount of any Award received by
Landlord and not required to be paid to any Mortgagee (as defined in
Section 20.2 below).  In no event shall Landlord have any obligation to repair
or replace any improvements in the Premises beyond the amount of any Award
received by Landlord for such repair or to repair or replace any of Tenant’s
personal property, Trade Fixtures, or Alterations.

 

13.4                        Abatement and Reduction of Rent.  If any portion of
the Premises is taken in a Condemnation or is rendered permanently untenantable
by repairs necessitated by the Condemnation, and this Lease is not terminated,
the Base Rent and Additional Rent payable under this Lease shall be
proportionally reduced as of the Date of Condemnation based upon the percentage
of rentable square feet in the Premises so taken or rendered permanently
untenantable.  In addition, if this Lease remains in effect following a
Condemnation and Landlord proceeds to repair and restore the Premises, the Base
Rent and Additional Rent payable under this Lease shall be abated during the
period of such repair or restoration to the extent such repairs prevent Tenant’s
use of the Premises.

 

13.5                        Awards.  Any Award made shall be paid to Landlord,
and Tenant hereby assigns to Landlord, and waives all interest in or claim to,
any such Award, including any claim for the value of the unexpired Term;
provided, however, that Tenant shall be entitled to receive, or to prosecute a
separate claim for, an Award for a temporary taking of the Premises or a portion
thereof by a Condemnor where this Lease is not terminated (to the extent such
Award relates to the unexpired Term), or an Award or portion thereof separately
designated for relocation expenses or the

 

29

--------------------------------------------------------------------------------


 

interruption of or damage to Tenant’s business or as compensation for Tenant’s
personal property, Trade Fixtures or Alterations or other claim permitted by
law.

 

13.6                        Failure to Complete Restoration.  In addition to
Section 13.2(a) above, after a taking adversely affecting the Premises and if
neither party elects to terminate this Lease as permitted under this Section,
and if Landlord is obligated to restore the Premises or if Landlord elects to
restore the Premises, and the Premises are not restored to substantially their
former condition to the extent permitted by applicable Laws within the longer of
two hundred ten (210) days after the date of taking of possession or 30 days
after the Landlord’s estimated time for completion provided to Tenant, then,
Tenant shall have the right, exercisable by written notice to Landlord given on
or before the thirtieth (30th) day after the expiration of the time period set
forth herein, to terminate this Lease effective not less than thirty (30) days
after the date of such Tenant’s notice except that if Landlord completes such
restoration before the effective date of such termination, such termination
shall be deemed a nullity.

 

14.                               ASSIGNMENT AND SUBLETTING.

 

14.1                        Landlord’s Consent Required.  Tenant shall not
assign this Lease or any interest therein, or sublet or license or permit the
use or occupancy of the Premises or any part thereof by or for the benefit of
anyone other than Tenant, or in any other manner transfer all or any part of
Tenant’s interest under this Lease (each and all a “Transfer”), without the
prior written consent of Landlord, which consent (subject to the other
provisions of this Section 14) shall not be unreasonably withheld, conditioned
or delayed.  It is acknowledged that so long as Tenant is a publicly traded
business entity, any direct or indirect transfer of the stock of the entity
(whether in a single transaction or in the aggregate through more than one
transaction) shall not be deemed a Transfer.  Notwithstanding the foregoing to
the contrary, no consent of Landlord shall be required as a condition of
Tenant’s right to assign or sublet this Lease to an affiliate of Tenant. An
“affiliate of Tenant” means an entity controlling, controlled by or under common
control with Tenant, or a parent or subsidiary of Tenant, or any entity that is
Tenant’s successor by merger or that acquires all or substantially all the stock
or assets of Tenant. The term “control” or words of similar meaning in the
preceding sentence means the power to direct the management of the company.
Notwithstanding any provision in this Lease to the contrary, Tenant shall not
mortgage, pledge, hypothecate or otherwise encumber this Lease or all or any
part of Tenant’s interest under this Lease.

 

14.2                        Reasonable Consent.

 

(a)                                 Prior to any proposed Transfer, Tenant shall
submit in writing to Landlord (i) the name and legal composition of the proposed
assignee, subtenant, user or other transferee (each a “Proposed Transferee”);
(ii) the nature of the business proposed to be carried on in the Premises;
(iii) a current balance sheet, income statements for the last two years and such
other reasonable financial and other information concerning the Proposed
Transferee as Landlord may request; and (iv) a copy of the proposed assignment,
sublease or other agreement governing the proposed Transfer.  Within fifteen
(15) business days after Landlord receives all such information with respect to
Transfer requiring Landlord’s consent under this Section 14, Landlord shall
notify Tenant whether it approves or disapproves such Transfer or if it elects
to proceed under Section 14.7 - Landlord’s Right to Space.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Tenant acknowledges and agrees that, among
other circumstances for which Landlord could reasonably withhold consent to a
proposed Transfer, it shall be reasonable for Landlord to withhold consent where
(i) the Proposed Transferee does not intend itself to occupy the entire portion
of the Premises assigned or sublet, (ii) based upon reasonable and credible
evidence, Landlord reasonably disapproves of the Proposed Transferee’s business
operating ability or history, reputation or creditworthiness or the character of
the business to be conducted by the Proposed Transferee at the Premises,
(iii) the Proposed Transferee is a governmental agency or unit or an existing
tenant in the Project (provided Landlord has space in the Building available or
becoming available within a reasonable amount of time to meet the existing
tenant’s requirements), (iv) the proposed Transfer would violate any “exclusive”
rights of any tenants in the Project, (v) Landlord or Landlord’s agent has shown
space in the Building to the Proposed Transferee or responded to any inquiries
from the Proposed Transferee or the Proposed Transferee’s agent concerning
availability of space in the Building, at any time within the preceding six
months and Landlord has space in the Building available or becoming available
within a reasonable amount of time to reasonably meet the Proposed Transferee’s
requirements, or (vi) Landlord otherwise determines that the proposed Transfer
would have the effect of decreasing the value of the Building or increasing the
expenses associated with operating, maintaining and repairing the Property.  In
no event may Tenant, its employees, agents brokers publicly advertise or market
(including without limitation, via any listing service) all or any portion of
the Premises for assignment or sublease at a rental less than that then sought
by Landlord for a direct lease (non-sublease) of comparable space in the Project
that is available or becoming available within a reasonable amount of time.

 

14.3                        Excess Consideration.  If Landlord consent is
required and Landlord consents to the Transfer, Tenant shall pay to Landlord as
Additional Rent, within ten (10) days after receipt by Tenant, fifty percent
(50%) of any consideration paid by any transferee (the “Transferee”) for the
Transfer, including, in the case of a sublease, fifty percent (50%) of the
excess of the rent and other consideration payable by the subtenant over the
amount of Base Rent and Additional Rent payable hereunder applicable to the
subleased space, after deduction of Tenant’s reasonable costs in connection with
the Transfer, including broker commissions, construction costs and reasonable
attorneys fees. Excess rent or consideration shall not include amounts received
by Tenant for sale of stock. Excess rent or consideration shall include amounts
received by Tenant for sale or rental of assets, equipment, furniture, and
personal property, less in the case of sale of any such item, the fair market
value of such item. As a condition of the effectiveness of any such Transfer,
Tenant shall provide documentation to Landlord substantiating the excess rent or
consideration, Tenant’s costs in connection with the Transfer (such as broker
commissions, construction costs and reasonable attorneys’ fees) and amounts
received by Tenant for sale or rental of assets, equipment, furniture and
personal property and Tenant’s reasonable determination of the fair market value
of such items on a line item basis.

 

14.4                        No Release Of Tenant.  No Transfer shall relieve
Tenant of any obligation to be performed by Tenant under this Lease, whether
occurring before or after such consent, assignment, subletting or other
Transfer.  Each Transferee shall be jointly and severally liable with Tenant
(and Tenant shall be jointly and severally liable with each Transferee) for the
payment of rent (or, in the case of a sublease, rent in the amount set forth in
the sublease) and for the performance of all other terms and provisions of this
Lease.  The consent by Landlord to any Transfer shall not relieve Tenant or any
such Transferee from the obligation to obtain Landlord’s express prior written
consent to any subsequent Transfer by Tenant or any Transferee.  The acceptance
of rent by

 

31

--------------------------------------------------------------------------------


 

Landlord from any other person (whether or not such person is an occupant of the
Premises) shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any Transfer.

 

14.5                        Effectiveness of Transfer.  Prior to the date on
which any permitted Transfer (requiring Landlord’s consent) becomes effective,
or within ten (10) days after the date on which any permitted Transfer (not
requiring Landlord’s consent) becomes effective, Tenant shall deliver to
Landlord a counterpart of the fully executed Transfer document and if consent of
Landlord is required, Landlord’s standard form of Consent to Assignment or
Consent to Sublease as reasonably agreed to between Landlord, Tenant and the
Transferee, executed by Tenant and the Transferee in which each of Tenant and
the Transferee confirms its obligations pursuant to this Lease.  Failure or
refusal of a Transferee to execute any such instrument shall not release or
discharge the Transferee from liability as provided herein.  The voluntary,
involuntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and any such surrender or
cancellation shall, at the option of Landlord, either terminate all or any
existing subleases or operate as an assignment to Landlord of any or all of such
subleases.

 

14.6                        Assignment of Sublease Rents.  Tenant hereby
absolutely and irrevocably assigns to Landlord any and all rights to receive
rent and other consideration from any sublease and agrees that Landlord, as
assignee for Tenant for purposes hereof, or a receiver for Tenant appointed on
Landlord’s application may (but shall not be obligated to) collect such rents
and other consideration and apply the same toward Tenant’s obligations to
Landlord under this Lease; provided, however, that Landlord grants to Tenant at
all times prior to occurrence of any Event of Default by Tenant a revocable
license to collect such rents (which license shall automatically and without
notice be and be deemed to have been revoked and terminated immediately upon any
Event of Default).

 

15.                               DEFAULT AND REMEDIES.

 

15.1                        Events of Default.  The occurrence of any of the
following shall constitute an “Event of Default” by Tenant:

 

(a)                                 Tenant fails to make any payment of Rent
when due, or any amount required to replenish the security deposit as provided
in Section 4 above, if payment in full is not received by Landlord within five
(5) business days after written notice that it is past due.

 

(b)                                 Tenant abandons the Premises, provided
Tenant shall have the right to cease operating its business in the Premises
and/or vacate the same without creating a default under this Lease so long as
Tenant pays its rental and performs its other obligations under the Lease, but
subject to Landlord’s recapture rights under Section 5.1 of this Lease.

 

(c)                                  Tenant fails timely to deliver any
subordination document, estoppel certificate or financial statement requested by
Landlord within the applicable time period specified in Sections 20 -
Encumbrances - and 21 - Estoppel Certificates and Financial Statements below, if
the subordination document, estoppel certificate or financial statement is not
received by Landlord within five (5) days of written notice it is past due.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Tenant violates the restrictions on Transfer
set forth in Section 14 - Assignment and Subletting and fails to cure such
violation within fifteen (15) days after written notice of such violation.

 

(e)                                  Tenant makes an assignment for the benefit
of creditors; is adjudicated an insolvent, files a petition (or files an answer
admitting the material allegations of a petition) seeking relief under any state
or federal bankruptcy or other statute, law or regulation affecting creditors’
rights; all or substantially all of Tenant’s assets are subject to judicial
seizure or attachment; or Tenant consents to or acquiesces in the appointment of
a trustee, receiver or liquidator for Tenant or for all or any substantial part
of Tenant’s assets.

 

(f)                                   Tenant fails, within ninety (90) days
after the commencement of any proceedings against Tenant seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors’ rights, to have such proceedings dismissed, or Tenant fails, within
ninety (90) days after an appointment, without Tenant’s consent or acquiescence,
of any trustee, receiver or liquidator for Tenant or for all or any substantial
part of Tenant’s assets, to have such appointment vacated.

 

(g)                                  Tenant fails to perform or comply with any
provision of this Lease other than those described in (a) through (f) above, and
does not fully cure such failure within thirty (30) days after notice to Tenant,
if such failure cannot be cured within such thirty (30)-day period, Tenant fails
within such thirty (30)-day period to commence, and thereafter diligently
proceed with, all actions necessary to cure such failure as soon as reasonably
possible but in all events within ninety (90) days of such notice.

 

15.2                        Remedies.  Upon the occurrence of an Event of
Default, Landlord shall have the following remedies, which shall not be
exclusive but shall be cumulative and shall be in addition to any other remedies
now or hereafter allowed by law:

 

(a)                                 Landlord may terminate Tenant’s right to
possession of the Premises at any time by written notice to Tenant.  Tenant
expressly acknowledges that in the absence of such written notice from Landlord,
no other act of Landlord, including re-entry into the Premises, efforts to relet
the Premises, reletting of the Premises for Tenant’s account, storage of
Tenant’s personal property and Trade Fixtures, acceptance of keys to the
Premises from Tenant or exercise of any other rights and remedies under this
Section, shall constitute an acceptance of Tenant’s surrender of the Premises or
constitute a termination of this Lease or of Tenant’s right to possession of the
Premises.  Upon such termination in writing of Tenant’s right to possession of
the Premises, as herein provided, this Lease shall terminate and Landlord shall
be entitled to recover damages, including, but not limited to, tenant
improvement costs, broker fees and negotiating costs incurred in re-letting the
Premises and damages from Tenant for such breach and damages from Tenant for
such breach. In the event Landlord elects to terminate this Lease or repossess
the Premises by reason of an Event of Default by Tenant, then Landlord shall use
reasonable efforts to re-let the Premises.  Landlord’s reasonable efforts as
used in the immediately preceding sentence shall be deemed satisfied by listing
the Premises’ availability for lease with a broker selected by Landlord.

 

(b)                                 Landlord may cure the Event of Default at
Tenant’s expense.  If Landlord pays any sum or incurs any expense in curing the
Event of Default, Tenant shall reimburse Landlord upon demand for the amount of
such payment or expense with interest at the Interest

 

33

--------------------------------------------------------------------------------


 

Rate from the date the sum is paid or the expense is incurred until Landlord is
reimbursed by Tenant.

 

(c)                                  Landlord may remove all Tenant’s property
from the Premises, and such property may be stored by Landlord in a public
warehouse or elsewhere at the sole cost and for the account of Tenant.  If
Landlord does not elect to store any or all of Tenant’s property left in the
Premises, Landlord may consider such property to be abandoned by Tenant, and
Landlord may thereupon dispose of such property in any manner deemed appropriate
by Landlord.  Any proceeds realized by Landlord on the disposal of any such
property shall be applied first to offset all expenses of storage and sale, then
credited against Tenant’s outstanding obligations to Landlord under this Lease,
and any balance remaining after satisfaction of all obligations of Tenant under
this Lease shall be delivered to Tenant.

 

(d)                                 In the event of any default under this Lease
by Landlord, Landlord shall have thirty (30) days after receipt of written
notice thereof to cure such default, unless it shall be of a nature that it
cannot reasonably be cured within said thirty (30) day period, in which event
Landlord shall have a reasonable period of time to cure such default provided
that Landlord commences to cure such default within said thirty (30) day period
and thereafter diligently prosecutes such cure to completion.  If Landlord fails
to cure any default within the cure period specified above, Tenant, without
limiting any of its rights or remedies permitted at law or in equity, shall have
the right (but not the obligation) to cure such default and to recover from
Landlord the cost thereof, and Landlord shall pay such costs of cure to Tenant
within thirty (30) days after written demand for payment is delivered to
Landlord together with written information substantiating such costs incurred.
If Landlord does not timely reimburse Tenant for such costs within thirty (30)
days after delivery of an initial written demand for payment to Landlord with
substantiation of costs incurred, and thereafter, Landlord does not reimburse
Tenant for such costs within fifteen (15) days after delivery of a second
written demand for payment to Landlord, then Tenant may offset such costs
against the next installments of Rent coming due under this Lease.

 

16.                               LATE CHARGE AND INTEREST.

 

16.1                        Late Charge.  If any payment of Rent is not received
by Landlord within five (5) business days after the date when due, Tenant shall
pay to Landlord on demand as a late charge the sum of Five Hundred and 00/100
Dollars ($500.00) (each a “Late Charge” and collectively, “Late Charges”).  A
Late Charge shall not be imposed more than once on any particular installment
not paid when due, but imposition of a Late Charge on any payment not made when
due does not eliminate or supersede Late Charges imposed on other (prior)
payments not made when due or preclude imposition of a Late Charge on other
installments or payments not made when due.

 

16.2                        Interest.  In addition to the Late Charges referred
to above, which are intended to defray Landlord’s costs resulting from late
payments, any payment from Tenant to Landlord not paid when due shall at
Landlord’s option bear interest from the date due until paid to Landlord by
Tenant at the rate of twelve percent (12%) per annum or the maximum lawful rate
that Landlord may charge to Tenant under applicable laws, whichever is less (the
“Interest Rate”).  Acceptance of any Late Charge and/or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue sum or
prevent Landlord from exercising any of its other rights and remedies under this
Lease.

 

34

--------------------------------------------------------------------------------


 

17.                               WAIVER.  No provisions of this Lease shall be
deemed waived by Landlord or Tenant unless such waiver is in a writing signed by
the waiving party.  The waiver by Landlord or Tenant of any breach of any
provision of this Lease shall not be deemed a waiver of such provision or of any
subsequent breach of the same or any other provision of this Lease.  No delay or
omission in the exercise of any right or remedy upon any default shall impair
such right or remedy or be construed as a waiver.  Landlord’s acceptance of any
payments of Rent due under this Lease shall not be deemed a waiver of any
default by Tenant under this Lease (including Tenant’s recurrent failure to
timely pay rent) other than Tenant’s nonpayment of the accepted sums, and no
endorsement or statement on any check or payment or in any letter or document
accompanying any check or payment shall be deemed an accord and satisfaction. 
Landlord or Tenant’s consent to or approval of any act requiring consent or
approval shall not be deemed to waive or render unnecessary consent to or
approval of any subsequent act.

 

18.                               ENTRY, INSPECTION AND CLOSURE.  Upon
reasonable oral or written notice to Tenant (and without notice in emergencies),
Landlord and its authorized representatives may enter the Premises at all
reasonable times to:  (a) determine whether the Premises are in good condition,
(b) determine whether Tenant is complying with its obligations under this Lease,
(c) perform any maintenance or repair of the Premises or the Building that
Landlord has the right or obligation to perform, (d) install or repair
improvements for other tenants where access to the Premises is required for such
installation or repair, (e) serve, post or keep posted any notices required or
allowed under the provisions of this Lease, (f) during the last nine (9) months
of the Term or at any time after Tenant has abandoned the Premises, show the
Premises to prospective brokers, agents, buyers, transferees, Mortgagees or
tenants, or (g) do any other act or thing necessary for the safety or
preservation of the Premises or the Building.  When reasonably necessary,
Landlord may temporarily close entrances, doors, corridors, elevators or other
facilities in the Building without liability to Tenant by reason of such
closure, except as set forth in this Lease.  Landlord shall conduct its
activities under this Section in a commercially reasonable manner that will
minimize inconvenience to Tenant without incurring additional expense to
Landlord.  In no event shall Tenant be entitled to an abatement of rent and
Landlord shall not be liable in any manner for any inconvenience, loss of
business or other damage to Tenant or other persons arising out of Landlord’s
entry on the Premises in accordance with this Section, except as set forth in
this Lease.  No action by Landlord pursuant to this paragraph shall constitute
an eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement
of rent or to terminate this Lease or otherwise release Tenant from any of
Tenant’s obligations under this Lease, except as set forth in this Lease.

 

19.                               SURRENDER AND HOLDING OVER.

 

19.1                        Surrender.  Upon the expiration or termination of
this Lease, Tenant shall surrender the Premises and all Tenant Improvements and
Alterations to Landlord broom-clean and in their original condition, except for
reasonable wear and tear, damage from casualty or condemnation, Landlord’s
obligations and any changes resulting from approved Alterations; provided,
however, that prior to the expiration or termination of this Lease Tenant shall
remove all telephone and other cabling installed in the Building by Tenant and
remove from the Premises all Tenant’s personal property and any Trade Fixtures
and all Alterations that Landlord has elected to require Tenant to remove as
provided in Section 6.1 - Tenant Improvements & Alterations, and repair any
damage caused by such removal.  If such removal is not completed before the
expiration or termination of the Term, Landlord shall have the right (but no
obligation) to remove the same.  Landlord shall

 

35

--------------------------------------------------------------------------------


 

also have the right to retain or dispose of all or any portion of such property
if Tenant does not pay all such costs and retrieve the property within ten
(10) days after notice from Landlord (in which event title to all such property
described in Landlord’s notice shall be transferred to and vest in Landlord). 
Tenant waives all Claims against Landlord for any damage or loss to Tenant
resulting from Landlord’s removal, storage, retention, or disposition of any
such property.  Upon expiration or termination of this Lease or of Tenant’s
possession, whichever is earliest, Tenant shall surrender all keys to the
Premises or any other part of the Building and shall deliver to Landlord all
keys for or make known to Landlord the combination of locks on all safes,
cabinets and vaults that may be located in the Premises.  In no event shall
Tenant be required to remove the Tenant Improvements or any Alterations except
as provided in Section 6.1.  Tenant’s obligations under this Section shall
survive the expiration or termination of this Lease.

 

19.2                        Holding Over.  If Tenant (directly or through any
Transferee or other successor-in-interest of Tenant) remains in possession of
the Premises after the expiration or termination of this Lease, Tenant’s
continued possession shall be on the basis of a tenancy at the sufferance of
Landlord. In such event, Tenant shall continue to comply with or perform all the
terms and obligations of Tenant under this Lease, except that the monthly Base
Rent during the first two month’s of Tenant’s holding over shall be one and one
half (1.5) times the Base Rent payable in the last full month prior to the
termination hereof, and thereafter the monthly Base Rent during the Tenant’s
holding over shall be twice the Base Rent payable in the last full month prior
to the termination hereof. Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims arising or resulting directly or indirectly
from Tenant’s failure to timely surrender the Premises, including (i) any rent
payable by or any loss, cost, or damages claimed by any prospective tenant of
the Premises, and (ii) Landlord’s damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the Premises by
reason of such failure to timely surrender the Premises, provided, however, in
order for Tenant to be liable to Landlord hereunder for any Claims for
consequential damages made by Landlord or a third party, including a prospective
tenant or purchaser of the Premises or Building, Landlord must have given Tenant
at least thirty (30) days written notice prior to the accrual of such damages
advising Tenant in good faith that Landlord intends to lease, license, sell,
transfer or convey the Premises to such third party.

 

20.                               ENCUMBRANCES.

 

20.1                        Subordination, Non- Disturbance and Attornment. 
This Lease is expressly made subject and subordinate to any mortgage, deed of
trust, ground lease, underlying lease or like encumbrance affecting any part of
the Property or any interest of Landlord therein which is now existing or
hereafter executed or recorded (“Encumbrance”); provided, however, that such
subordination shall only be effective if this Lease and Tenant’s rights
hereunder shall survive the termination of the Encumbrance by lapse of time,
foreclosure or otherwise so long as Tenant is not in default under this Lease
beyond any applicable cure period.  Simultaneously with Tenant’s execution and
delivery of this Lease, Tenant shall execute and deliver to Landlord the
Non-Disturbance, Attornment, Estoppel and Subordination Agreement attached
hereto as Exhibit F (the “NDESA”). At any time after execution of this Lease and
within ten (10) days after written request therefor by Landlord, Tenant shall
execute and deliver to Landlord the NDESA, or any additional documents in form
reasonably requested by Landlord (including without limitation, a replacement
NDESA) to correct clerical errors or omissions in the NDESA, to replace lost or
destroyed originals of the NDESA, or to permit recording of the NDESA with the
County land title

 

36

--------------------------------------------------------------------------------


 

records for the Property, or to otherwise evidence the subordination of this
Lease with respect to any such Encumbrance and the nondisturbance agreement of
the holder of any such Encumbrance, provided the conditions of the first
sentence of this Section 20.1 are satisfied and said documents shall not limit
or reduce Tenant’s rights under the Lease.  If the interest of Landlord in the
Property is transferred pursuant to or in lieu of proceedings for enforcement of
any Encumbrance, Tenant shall immediately and automatically attorn to the new
owner, and this Lease shall continue in full force and effect as a direct lease
between the transferee and Tenant on the terms and conditions set forth in this
Lease.

 

20.2                        Mortgagee Protection.  Tenant agrees to give any
holder of any Encumbrance covering any part of the Property (“Mortgagee”), by
certified mail, a copy of any notice of default served upon Landlord, provided
that prior to such notice Tenant has been notified in writing (by way of notice
of assignment of rents and leases, or otherwise) of the address of such
Mortgagee.  If Landlord shall have failed to cure such default within thirty
(30) days from the effective date of such notice of default, then the Mortgagee
shall have an additional thirty (30) days within which to cure such default or
if such default cannot be cured within that time, then such additional time as
may be necessary to cure such default (including the time necessary to foreclose
or otherwise terminate its Encumbrance, if necessary to effect such cure), and
this Lease shall not be terminated so long as such remedies are being diligently
pursued. To the extent the Tenant and the applicable Mortgagee have executed an
NDESA that contains any provisions that are inconsistent with this Section 20.2,
then the terms of said NDESA shall control and be determinative as to such
inconsistent provisions.

 

21.                               ESTOPPEL CERTIFICATES AND FINANCIAL
STATEMENTS.

 

21.1                        Estoppel Certificates.  Within ten (10) days after
written request therefor, Tenant shall execute and deliver to Landlord, in a
form provided by or satisfactory to Landlord, a certificate stating that this
Lease is in full force and effect, describing any amendments or modifications
hereto, acknowledging that this Lease is subordinate or prior, as the case may
be, to any Encumbrance and stating any other information Landlord may reasonably
request regarding the status of this Lease or Tenant’s occupancy of the
Premises, including the Term, the monthly Base Rent, the date to which Rent has
been paid, the amount of any security deposit or prepaid rent, whether either
party hereto is in default under the terms of the Lease, and whether Landlord
has completed its construction obligations hereunder (if any).  Any person or
entity purchasing, acquiring an interest in or extending financing with respect
to the Property shall be entitled to rely upon any such certificate executed by
Tenant.

 

21.2                        Financial Statements. Within ten (10) business days
after written request therefore, but not more than once a year, Tenant shall
deliver to Landlord a copy of the financial statements (including at least a
year end balance sheet and a statement of profit and loss) of Tenant (and of
each guarantor of Tenant’s obligations under this Lease) for each of the three
(3) most recently completed years, prepared in accordance with generally
accepted accounting principles (and, if such is Tenant’s normal practice,
audited by an independent certified public accountant), all then available
subsequent interim statements, and such other financial information as may
reasonably be requested by Landlord or required by any Mortgagee.

 

22.                               NOTICES.  Any notice, demand, request, consent
or approval that either party desires or is required to give to the other party
under this Lease shall be in writing and shall be served

 

37

--------------------------------------------------------------------------------


 

personally, delivered by messenger or courier service, or sent by U.S. certified
mail, return receipt requested, postage prepaid, addressed to the other party at
the party’s address for notices set forth in the Basic Lease Information.  Any
notice required pursuant to any Laws may be incorporated into, given
concurrently with or given separately from any notice required under this
Lease.  Notices shall be deemed to have been given and be effective on the
earlier of (a) receipt (or refusal of delivery or receipt); or (b) one (1) day
after acceptance by the independent service for delivery, if sent by independent
messenger or courier service, or three (3) days after mailing if sent by mail in
accordance with this Section.  Either party may change its address for notices
hereunder, effective fifteen (15) days after notice to the other party complying
with this Section.  If Tenant sublets the Premises, notices from Landlord shall
be effective on the subtenant when given to Tenant pursuant to this Section.

 

23.                               ATTORNEYS’ FEES.  In the event of any dispute
between Landlord and Tenant in any way related to this Lease, and whether
involving contract and/or tort claims, the non-prevailing party shall pay to the
prevailing party all reasonable attorneys’ fees and costs and expenses of any
type, without restriction by statute, court rule or otherwise, incurred by the
prevailing party in connection with any action or proceeding (including any
appeal and the enforcement of any judgment or award), whether or not the dispute
is litigated or prosecuted to final judgment (collectively, “Fees”).  The
“prevailing party” shall be determined based upon an assessment of which party’s
major arguments or positions taken in the action or proceeding could fairly be
said to have prevailed (whether by compromise, settlement, abandonment by the
other party of its claim or defense, final decision, after any appeals, or
otherwise) over the other party’s major arguments or positions on major disputed
issues. Any Fees incurred in enforcing a judgment shall be recoverable
separately from any other amount included in the judgment and shall survive and
not be merged in the judgment.  The Fees shall be deemed an “actual pecuniary
loss” within the meaning of Bankruptcy Code Section 365(b)(1)(B), and
notwithstanding the foregoing, all Fees incurred by either party in any
bankruptcy case filed by or against the other party, from and after the order
for relief until this Lease is rejected or assumed in such bankruptcy case, will
be “obligations of the debtor” as that phrase is used in Bankruptcy Code
Section 365(d)(3).

 

24.                               QUIET POSSESSION.  Subject to Tenant’s full
and timely performance of all of Tenant’s obligations under this Lease,
including applicable notice and cure periods, and subject to the terms of this
Lease, including Section 20 - Encumbrances, Tenant shall have the quiet
possession of the Premises throughout the Term as against any persons or
entities lawfully claiming by, through or under Landlord.

 

25.                               SECURITY MEASURES.  Landlord may, but shall be
under no obligation to, implement such security measures for the Property, as
Landlord deems necessary or appropriate to reduce any threat of property loss or
damage, bodily injury or business interruption; provided, however, that such
measures shall be implemented in a way as not to inconvenience tenants of the
Building unreasonably. Landlord shall at all times have the right to change,
alter or reduce any such security services or measures.  Tenant shall cooperate
and comply with, and cause Tenant’s Representatives and Visitors to cooperate
and comply with, such commercially reasonable security measures.  Landlord, its
agents and employees shall have no liability to Tenant or its Representatives or
Visitors for the implementation or exercise of, or the failure to implement or
exercise, any such security measures or for any resulting disturbance of
Tenant’s use or enjoyment of the Premises, except in the case of landlord’s
negligence or willful misconduct.

 

38

--------------------------------------------------------------------------------

 

26.                               FORCE MAJEURE.  If Tenant or Landlord is
delayed, interrupted or prevented from performing any of its obligations under
this Lease (excluding payment or rent or other monetary obligations), including
its obligations under the Construction Rider (if any), and such delay,
interruption or prevention is due to fire, act of God, governmental act or
failure to act, labor dispute, unavailability of materials or any cause outside
the reasonable control of Landlord, then the time for performance of the
affected obligations of Landlord shall be extended for a period equivalent to
the period of such delay, interruption or prevention.

 

27.                               RULES AND REGULATIONS.  Tenant shall be bound
by and shall comply with the rules and regulations attached to and made a part
of this Lease as Exhibit C to the extent those rules and regulations are not in
conflict with the terms of this Lease, as well as any reasonable rules and
regulations hereafter adopted by Landlord for all tenants of the Building, upon
notice to Tenant thereof (collectively, the “Building Rules”).  Landlord shall
not be responsible to Tenant or to any other person for any violation of, or
failure to observe, the Building Rules by any other tenant or other person,
provided Landlord shall take commercially reasonable efforts to enforce such
Building Rules in the event Tenant’s use of the Premises is being materially
interfered with by another tenants violation of the Building Rules.

 

28.                               LANDLORD’S LIABILITY.  The term “Landlord,” as
used in this Lease, shall mean only the owner or owners of the Building at the
time in question.  In the event of any conveyance of title to the Building, then
from and after the date of such conveyance, the transferor Landlord shall be
relieved of all liability with respect to Landlord’s obligations to be performed
under this Lease after the date of such conveyance provided that such transferee
has assumed all of Landlord’s obligations under this Lease arising from and
after the effective date of such transfer.  Notwithstanding any other term or
provision of this Lease, the liability of Landlord for its obligations under
this Lease is limited solely to Landlord’s interest in the Building (including
rents, profits, and proceeds from condemnation, casualty, sale or refinancing of
the Building) as the same may from time to time be encumbered (i.e. Tenant’s
claim to the foregoing shall be subordinate to the interest of a Mortgagee), and
no personal liability shall at any time be asserted or enforceable against any
other assets of Landlord or against Landlord’s partners or members or its or
their respective partners, shareholders, members, directors, officers or
managers on account of any of Landlord’s obligations or actions under this
Lease.

 

29.                               CONSENTS AND APPROVALS.

 

29.1                        Determination in Good Faith.  Wherever the consent,
approval, judgment or determination of Landlord is required or permitted under
this Lease, Landlord may exercise its good faith business judgment in granting
or withholding such consent or approval or in making such judgment or
determination without reference to any extrinsic standard of reasonableness,
unless the specific provision contained in this Lease providing for such
consent, approval, judgment or determination specifies that Landlord’s consent
or approval is not to be unreasonably withheld, or that such judgment or
determination is to be reasonable, or otherwise specifies the standards under
which Landlord may withhold its consent.

 

29.2                        No Liability Imposed on Landlord.  The review and/or
approval by Landlord of any item or matter to be reviewed or approved by
Landlord under the terms of this Lease or any Exhibits or Addenda hereto shall
not impose upon Landlord any liability for the accuracy or sufficiency of any
such item or matter or the quality or suitability of such item for its intended
use. 

 

39

--------------------------------------------------------------------------------


 

Any such review or approval is for the sole purpose of protecting Landlord’s
interest in the Property, and no third parties, including Tenant or the
Representatives and Visitors of Tenant or any person or entity claiming by,
through or under Tenant, shall have any rights as a consequence thereof.

 

30.                               BROKERS.  Landlord shall pay the fee or
commission of the broker or brokers identified in the Basic Lease Information
(the “Broker”) in accordance with Landlord’s separate written agreement with the
Broker, if any.  Landlord and Tenant warrant and represent to the other that in
the negotiating or making of this Lease neither it nor anyone acting on its
behalf has dealt with any broker or finder who might be entitled to a fee or
commission for this Lease other than the Broker.  Landlord and Tenant shall
indemnify and hold the other harmless from any claim or claims, including costs,
expenses and attorney’s fees incurred by the indemnified party asserted by any
other broker or finder for a fee or commission based upon any dealings with or
statements made by the indemnifying party or its representatives.

 

31.                               RELOCATION OF PREMISES.  Intentionally
omitted.

 

32.                               ENTIRE AGREEMENT.  This Lease, including the
Exhibits and any Addenda attached hereto, and the documents referred to herein,
if any, constitute the entire agreement between Landlord and Tenant with respect
to the leasing of space by Tenant in the Building, and supersede all prior or
contemporaneous agreements, understandings, proposals and other representations
by or between Landlord and Tenant, whether written or oral, all of which are
merged herein.  Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Project or this Lease except as expressly set forth herein, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein.  The submission of this Lease for examination
does not constitute an option for the Premises and this Lease shall become
effective as a binding agreement only upon execution and delivery thereof by
Landlord to Tenant.

 

33.                               MISCELLANEOUS.  This Lease may not be amended
or modified except by a writing signed by Landlord and Tenant.  Subject to
Section 14 - Assignment and Subletting and Section 28 - Landlord’s Liability,
this Lease shall be binding on and shall inure to the benefit of the parties and
their respective successors, assigns and legal representatives.  The
determination that any provisions hereof may be void, invalid, illegal or
unenforceable shall not impair any other provisions hereof and all such other
provisions of this Lease shall remain in full force and effect.  The
unenforceability, invalidity or illegality of any provision of this Lease under
particular circumstances shall not render unenforceable, invalid or illegal
other provisions of this Lease, or the same provisions under other
circumstances.  This Lease shall be construed and interpreted in accordance with
the laws (excluding conflict of laws principles) of the State in which the
Building is located.  The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question.  When required by the context of this Lease, the singular includes the
plural.  Wherever the term “including” is used in this Lease, it shall be
interpreted as meaning “including, but not limited to” the matter or matters
thereafter enumerated.  The captions contained in this Lease are for purposes of
convenience only and are not to be used to interpret or construe this Lease.  If
more than one person or entity is identified as Tenant hereunder, the
obligations of each and all of them under this Lease shall be joint and
several.  Time is of the essence with respect to this Lease, except as to the
conditions relating to the delivery of possession of the Premises to

 

40

--------------------------------------------------------------------------------


 

Tenant.  Neither Landlord nor Tenant shall record this Lease, provided that upon
the request of either party, such party shall promptly execute a recordable
memorandum of lease. If a memorandum of lease is executed and recorded, then
promptly upon request by Landlord after termination of this Lease, Tenant shall
execute and deliver to Landlord a written instrument in recordable form
confirming the termination of this Lease and if Tenant fails to do so within ten
(10) days after written request by Landlord and Tenant has not provided Landlord
with written notice that Tenant disputes the Lease has terminated, Landlord
shall have authority to unilaterally record an affidavit or other written
instrument confirming the termination of this Lease without releasing Tenant
from its obligation to provide the written termination.

 

34.                               AUTHORITY.  Tenant and Landlord represent and
warrant that each of the persons executing this Lease on their behalf is a duly
organized and validly existing entity, has full right and authority to enter
into this Lease and that the persons signing on their behalf are authorized to
do so and have the power to bind such party to this Lease.  Landlord and Tenant
shall provide the other upon request with evidence reasonably satisfactory
confirming the foregoing representations.

 

(remainder of page left intentionally blank — signatures follow on next page)

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

TENANT:

LANDLORD:

MOCON, INC.,
a Minnesota corporation

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP,

 

a Minnesota limited partnership

By:

/s/ Darrell B. Lee

 

 

 

Name:

Darrell B. Lee

By: Minnesota Industrial Portfolio, LLC

 

Title:

V.P. & CFO

Its: General Partner

 

 

 

Date:

March 3, 2010

By:

/s/ M.L. Wedin

 

 

 

Name:

M.L. Wedin

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Date:

March 9, 2010

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

THE PREMISES

 

[g358882kq09i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

CONSTRUCTION RIDER

 

1.                                      Tenant Improvements.  Landlord shall
with reasonable diligence through a contractor designated by Landlord (which
contractor may be an affiliate of Landlord) construct and install in the
Premises the improvements and fixtures pursuant to the Final Construction
Documents (defined herein) (“Tenant Improvements”), at Tenant’s expense, subject
to the Allowance provided by Landlord herein. Notwithstanding the foregoing,
Landlord shall pay the cost to construct the demising wall and separate the
utilities (electricity and gas) at its sole cost, which amount shall not be
applied against the Allowance provided by Landlord.  The Final Construction
Documents are subject to Landlord’s prior reasonable approval.  Upon request by
Landlord, Tenant shall designate in writing an individual authorized to act as
Tenant’s Representative with respect to all approvals, directions and
authorizations pursuant to this Construction Rider.

 

1.1.                            Plans.  The Tenant Improvements shall be
constructed substantially as shown in the final construction documents prepared
by DE Design dated February 12, 2010, subject to revisions required by the City
of Brooklyn Park, MN (“City”), if any (the “Final Construction Documents”). 
Landlord has provided Tenant with a bid for the work shown in the Final
Construction Documents, a copy of which is attached hereto as Exhibit B-1
(“Final Cost Estimate”).

 

1.2.                            Construction.  Landlord shall proceed with
reasonable diligence to cause the Tenant Improvements to be Substantially
Completed on or prior to June 1, 2010 the Scheduled Commencement Date.  The
Tenant Improvements shall be deemed to be “Substantially Completed” when they
have been completed in accordance with the Final Construction Documents except
for finishing details, minor omissions, decorations and mechanical adjustments
of the type normally found on an architectural or construction “punch list”
which do not materially interfere with Tenant’s installation of its trade
fixtures and equipment and operation of its business therein.  (The definition
of Substantially Completed shall also define the terms “Substantial Completion”
and “Substantially Complete.”)

 

Following Substantial Completion of the Tenant Improvements and before Tenant
takes possession of the Premises (or as soon thereafter as may be reasonably
practicable and in any event within thirty (30) days after Substantial
Completion), Landlord and Tenant shall inspect the Premises and jointly prepare
a “punch list” of agreed items of construction remaining to be completed. 
Landlord shall complete the items set forth in the punch list as soon as
reasonably

 

1

--------------------------------------------------------------------------------


 

possible.  Tenant shall cooperate with and accommodate Landlord and Landlord’s
contractor in completing the items on the punch list.

 

1.3.                            Cost of Tenant Improvements.  Landlord shall
contribute up to Seven Hundred Twenty-Five Thousand and no/100 Dollars
($725,000.00) (the “Allowance”) toward the cost of the design (including
preparation of space plans and Construction Documents), construction and
installation of the Tenant Improvements (including without limitation, usual
markups for overhead, supervision and profit which shall be included in the
Final Cost Estimate), but excluding any of the costs related to the Exercise
Room as shown on such plans which shall be paid by Tenant.  Landlord shall
provide an additional Seventy-six Thousand Nine Hundred Twenty-five and 00/100
Dollars ($76,925.00) (the “Additional Contribution”) toward the Tenant
Improvements or other hard cost of constructing any other fixture or leasehold
improvements made by Tenant to the Premises prior to the Commencement Date;
provided, however the amount of the Additional Contribution, if any, shall be
amortized over the initial one hundred eighty (180) months of the Term at an
interest rate of ten and 00/100 percent (10.0%) per annum and added to the Base
Rent due and payable monthly pursuant to this Lease.  The balance, if any, of
the cost of the Tenant Improvements as set forth in the Final Cost Estimate over
and above the Allowance and Additional Contribution (“Additional Cost”) shall be
paid by Tenant.  Tenant shall pay Landlord fifty percent (50%) of the Additional
Cost based upon the Final Cost Estimate prior to the commencement of
construction of the Tenant Improvements.  The balance of the actual Additional
Cost shall be paid to Landlord upon Substantial Completion of the Tenant
Improvements and full completion of the punch list items, within thirty (30)
days after receipt of Landlord’s invoice therefor.  Landlord will use reasonable
care in preparing the cost estimates, and Tenant shall have no obligation, other
than for Changes set forth below and any City required changes, additions or
alterations in or to the Final Construction Documents that increases the cost of
the Tenant Improvements, to pay any additional costs of the Tenant Improvements
over the approved Final Cost Estimate less the Allowance and Additional
Contribution.   Notwithstanding the foregoing, in the event the full Seven
Hundred Twenty-Five Thousand and no/100 Dollars ($725,000.00) of the Allowance
is not used by Tenant as provided above, then up to Seventy-Two Thousand Five
Hundred and no/100 Dollars ($72,500.00) of the unused balance may be used by
Tenant for the Additional Cost and the hard cost of constructing any other
fixture or leasehold improvements made by Tenant to the Premises prior to the
Commencement Date; provided, however, Tenant must request the right to utilize
such portion of the unused balance by written notice delivered to Landlord
within ninety (90) days after Landlord achieves Substantial Completion of the
Tenant Improvements.  Upon Substantial Completion of the Tenant Improvements,
the parties shall promptly execute an addendum to this Lease in form prepared by
Landlord’s counsel confirming the date of Substantial Completion, the
Commencement Date, the Termination Date, the amount of the Additional
Contribution, if any, and any increase in the Base Rent based on the
amortization of the Additional Contribution, if any.

 

1.4.                            Changes.  If Tenant requests any change,
addition or alteration in or to the Final Construction Documents (“Changes”)
Landlord shall cause Ryan to prepare additional Plans implementing such Change. 
Tenant shall pay the cost of preparing additional Plans, which charge may be
paid from the Allowance or shall otherwise be reimbursed to Landlord within
thirty (30) days after receipt of Landlord’s invoice therefor.  As soon as
practicable after the completion of such additional Construction Documents,
Landlord shall notify Tenant of the estimated cost of the Changes.  Within three
(3) business days after receipt of such cost estimate,

 

2

--------------------------------------------------------------------------------


 

Tenant shall notify Landlord in writing whether Tenant approves the Change.  If
Tenant approves the Change, Landlord shall proceed with the Change and Tenant
shall be liable for any Additional Cost resulting from the Change.  If Tenant
fails to approve the Change within such three (3) business day period,
construction of the Tenant Improvements shall proceed as provided in accordance
with the original Construction Documents.

 

1.5.                            Delays.  Tenant shall be responsible for, and
shall pay to Landlord, any and all out of pocket costs and expenses incurred by
Landlord in connection with any delay in the commencement or completion of any
Tenant Improvements and any increase in the cost of Tenant Improvements caused
by (i) Tenant’s failure to submit information to Ryan or approve any plans,
drawing, specifications, or Construction Documents or cost estimates within the
time periods required herein, (ii) any delays in obtaining any items or
materials constituting part of the Tenant Improvements requested by Tenant with
long lead times, provided Landlord has advised Tenant of the long lead item and
Tenant would not accept a reasonably equivalent substitution therefor, (iii) any
Changes, or (iv) any other delay requested or caused by Tenant (collectively,
“Tenant Delays”).

 

2.                                      Delivery of Premises.  Upon Substantial
Completion of the Tenant Improvements, Landlord shall deliver possession of the
Premises to Tenant.  If Landlord has not Substantially Completed the Tenant
Improvements and tendered possession of the Premises to Tenant on or before the
Scheduled Commencement Date, or if Landlord is unable for any other reason to
deliver possession of the Premises to Tenant on or before such date, neither
Landlord nor its representatives shall be liable to Tenant for any damage
resulting from the delay in completing such construction obligations and/or
delivering possession to Tenant and the Lease shall remain in full force and
effect unless and until it is terminated under the express provisions of this
Paragraph.  If any delays in Substantially Completing the Tenant Improvements
are attributable to Tenant Delays, then the Premises shall be deemed to have
been Substantially Completed and delivered to Tenant on the date on which
Landlord could have Substantially Completed the Premises and tendered the
Premises to Tenant but for such Tenant Delays.

 

3.                                      Early Access to Premises.  Subject to
the terms of this Lease (except payment of Base Rent and Additional Rent), when
Landlord has completed construction to a point where Landlord reasonably
believes Tenant may occupy the Premises to commence installation of its data and
communications cabling/wiring and installation of its trade fixtures and
equipment and otherwise ready the Premises for Tenant’s occupancy (“Permitted
Work”) without interfering with the completion of the Tenant Improvements by
Landlord or its contractor, Landlord shall allow Tenant and Tenant’s
Representatives to enter the Premises prior to the Commencement Date to perform
the Permitted Work; provided, however, that prior to such entry of the Premises,
Tenant shall provide evidence reasonably satisfactory to Landlord that Tenant’s
insurance, as described in Section 11.1 - Tenant’s Insurance of the Lease, shall
be in effect as of the time of such entry.  Such permission may be revoked at
any time upon reasonable cause upon twenty-four (24) hours’ notice, and Tenant
and its Representatives shall not interfere with Landlord or Landlord’s
contractor in completing the Building or the Tenant Improvements.

 

Tenant agrees that Landlord shall not be liable in any way for any injury, loss
or damage which may occur to any of Tenant’s property placed upon or installed
in the Premises prior to the Commencement Date, the same being at Tenant’s sole
risk, and Tenant shall be liable for all

 

3

--------------------------------------------------------------------------------


 

injury, loss or damage to persons or property arising as a result of such entry
into the Premises by Tenant or its Representatives.

 

4.                                      Ownership of Tenant Improvements.  All
Tenant Improvements, whether installed by Landlord or Tenant, shall become a
part of the Premises, shall be the property of Landlord and, subject to the
provisions of the Lease, shall be surrendered by Tenant with the Premises,
without any compensation to Tenant, at the expiration or termination of the
Lease in accordance with the provisions of the Lease.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

FINAL COST ESTIMATE

 

(see attached 5 pages)

 

1

--------------------------------------------------------------------------------

 

[g358882kq11i001.jpg]

 

February 22th, 2010 [revised lease 2.24.10]

 

Mr. Adam Warden

Ryan Companies US, INC.

50 South Tenth Street, Suite 300

Minneapolis, MN 55403-2012

 

RE: Mocon @ Northland IV.

 

Dear Mr. Warden,

 

In accordance with the documents issued by DE Design including Bulletin #1, #2 &
#3, we propose to complete the work as shown for the sum of:

 

Final Clean

 

$

8,500

 

Site Demo [Exterior Wall] - not in scope

 

omitted

 

Site Demo [Exterior Trellis, incl spring EFIS patch & Repaint] - not in scope

 

omitted

 

New Exterior Exit Door [cut, patch & Alum Door to match]

 

in below

 

Interior Demolition

 

$

22,705

 

Site Excavation

 

$

8,000

 

Exterior Stoop @ Sidewalk at Front Entry

 

$

6,500

 

Landscaping Repairs @ new front entry and Prax-Air Pad

 

$

1,000

 

Interior Fence @ Loading Docks - by tenant

 

omitted

 

Add for Overhead Door Demo

 

$

480

 

Dock Leveler Infill with sand and concrete

 

$

2,000

 

Add Steel Stair, Painted at Removed Dock Door

 

$

7,500

 

Millwork

 

$

12,450

 

Carpentry [Millwork , D/F/H Install, Rough & Finish Included]

 

$

24,690

 

Doors, Frames & Hardware [Reuse to greatest extent possible, no touch-up of
reused]

 

$

19,585

 

Glass & Glazing - omitted sidelights at offices

 

$

4,500

 

Aluminum @ Glazing at overhead door

 

$

3,500

 

 

GREINER CONSTRUCTION

 

PHONE

 

FAX

Northstar Center West, 625 Marquette Avenue, Suite 640, Minneapolis, MN 55402

 

612.338.1696

 

612.338.1892

 

2

--------------------------------------------------------------------------------


 

Drywall

 

$

90.500

 

Infill windows looking into labs

 

NA

 

Add Insulation at offices

 

$

4,000

 

New Tenant Demising Wall

 

by Alt

 

Top-off Existing Wall at Offices to be demising wall

 

by Alt

 

Tape & Sand Finishes on Backside of Demising Wall

 

$

by alt

 

Ceramic Tile [includes ceramic floor not indicated on plans]

 

$

9,000

 

Acoustic Ceilings [patch existing, new in all labs & training]

 

$

23,000

 

EFIS In-fills at Removed Louvers

 

$

1,500

 

Painting [offices]

 

$

37,186

 

Painting [new walls in manufacturing]

 

in above

 

Flooring [new carpet throughout office area, VCT in labs]

 

$

90,000

 

Floor patch and leveling

 

$

4,000

 

Toilet Accessories & Partitions

 

$

2,600

 

[5] Projection Screens

 

Omitted

 

Fire Protection

 

$

13,200

 

Plumbing

 

$

46,000

 

Med-Gas 6 Air Piping [Terminating B’ AFF]

 

$

65,000

 

HVAC [only additional equipment are [2] exhaust fans at restrooms & [1] transfer
fan @ Server]

 

$

68,900

 

Separate Gas Meter [Separation of MOCON space ONLY]

 

by Alt

 

Electrical

 

$

110,000

 

Electrical [cost to separate Mocon only from the existing utilities]

 

by Alt

 

Fire Alarm Rework [Allowance]

 

$

4,000

 

General Conditions

 

$

44,329

 

Permit Fee

 

$

10,400

 

Fee

 

$

38,800

 

Subtotal

 

$

783,825

 

 

 

 

 

Alternates agree to at the 2-24.10 meeting

 

 

 

Supply non-structural lid at compressor room

 

Add: $1,200

 

Deduct to go to $18yd [material] carpet squares

 

Deduct: $12,000

 

Provide Excavation, Concrete, Fencing and Paint for “Prax-Air”

 

Add: $18,500

 

Add Trash Enclosure [allow. Block & Conc. $8k, Excavation $4k, Gate $2k, Steel
$3k]

 

Add: $17,000

 

VE design lighting to meet “office” lighting standard foot-candles

 

Deduct: $6,600

 

Alternates Subtotal

 

Net: $18,100

 

 

 

 

 

Total Of Tenant Expenses

 

$

801,925.00

 

 

3

--------------------------------------------------------------------------------


 

Owner paid items:

 

 

 

Build new demising wall -

 

Add: $6,500.00

 

Top off existing demising wall at offices

 

Add: $4,000.00

 

Separate Gas for Mocon from remaining building

 

Add: $3,000.00

 

Rock & Insulate Non-Tenant Side of Demising Wall [No Taping or paint included]

 

Add: $8,000.00

 

Separate Electrical from remainder of building

 

Add: $40,160.00

 

Demo existing low voltage cabling only

 

Add: $7,400

 

Total of Owner Paid Items

 

$

69,060.00

 

 

 

 

 

Total of All Project Commitments

 

$

870,985.00

 

 

Voluntary Alt See list above:

 

Add [2] auto-door openers at existing main entry doors

 

Add: $5,000.00

Paint all existing warehouse walls

 

Add: $3,600.00

Restain existing doors that are reused

 

Add: $60 ea - TBO

Provide Med Gas 31 terminations at each various bench locations

 

Add: $22,000

Add to our proposal $1,000 per day liquidated damages past June 1st

 

Add: $25,000

Server room [Add 2-ton ductless in lieu of exhaust fan]

 

Add: $8,600

Install New Appliances only. Supply by others. Does not include Vending

 

Add: $1,200

Add for Two card reader locations [each additional $1,500]

 

Add: $8,000

Retape yellow outline on floor around electrical panels

 

Add: $300

 

Clarifications:

All work is to be completed during normal working hours.

Does not include any sinks, drains or water not shown

Does not include connection or power to relocated equip. unless specifically
indicated on plans.

Does not include SAC/WAC costs

Ceillings Std 2’x 4’ grid with USG #2310 or Armstrong Fine Fissured 1729 at lab
spaces

Excludes repair to existing mechanical and electric systems

Pricing is based on current drawings issued to ALL bidders. Pricing does not
include any prior information whether known or unknown, if not included on plans
or bulletins.

Pricing does not include Prax-Air products, connections, wiring, alarms, piping
of any kind.

We do not include Voice Data, Security or low voltage wiring other then “ring
and Strings"

We do include revisions to the fire alarm system [by allowance in bid]. Overages
in budget due to City and/or Ryan Companies requirements will result in
additional charges.

 

4

--------------------------------------------------------------------------------


 

Meter separation design will need to be approved by Xcel Energy.

Removal of existing Data Cabling is added by alternate

Removal, repairs and or reuse of security, card readers or speaker system is not
included

Change Order Mark-up to be 5% OH&P and 8% General Conditions

We exclude the supply and installation of eye wash stations. Code is based on
materials and location information with which we were not provided.

We do not include soil corrections for exterior site conditions

We do not include and sheeting, shoring or underpinning for exterior excavations
to preserve existing conditions.

The building power will be interrupted during the meter work. We have not
included costs, such as a generator to keep the current tenant powered.

Does not include power, backing, wall cutting or patching for A/V vendor work.
Other than Bulletin #1

 

Base Bid: Gas and Compressed Air requirements Per D/E Design Bulletin #2

 

Test Lab

 

 

Gas Drops

 

Qty 5

N2

 

Qty 4

 

Engineering Lab

 

 

Gas Drops

 

Qty 3

Air Drops

 

Qty 3

 

Film Lab

 

 

Gas Drops

 

Qty 1

 

Manufacturing Lab

 

 

Gas Drops

 

Qty 2

Air Drops

 

Qty 1

 

Demo Lab

 

 

Gas Drops

 

Qty 1

Air Drops

 

Qty 1

 

Assembly WHSE

 

 

Air Drops

 

Qty 6

N2 Drops

 

Qty 1

 

Test Area

 

 

Gas Drops

 

Qty 20

Air Drops

 

Qty 6

 

5

--------------------------------------------------------------------------------


 

Base Bid Electrical Scope

 

·Electrical permit

·General demo as required including removal of equipment per note 7

·Relocate

212 2x4 fixtures

7-Exits

1-Electrical panel in office area

·Furnish and install

202-2x4 fixtures

7-Exits

52-Single pole switches

200-Duplex receptacles

5-Ceiling receptacles for projectors

13-GFI receptacles

12-Power pole base feeds for office furniture

5-Floorboxes for conference rooms

50-Phone/Data openings

8-Cord drops with duplex receptacles

33-Cord drops with 4plex receptacles

·Wire and connect 4-ovens

 

 

Thank you for the opportunity to provide you with the proposal. If you have any
questions or comments, please feel free to call.

 

Sincerely,

 

 

 

/s/ Kory Carlston

 

Kory Carlston LEED AP

 

Project Manager

 

 

6

--------------------------------------------------------------------------------

 

EXHIBIT C

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

BUILDING RULES

 

The following Building Rules are additional provisions of the foregoing Lease to
which they are attached.  The capitalized terms used herein have the same
meanings as these terms are given in the Lease.

 

1.                                      Use of Common Areas.  Tenant will not
obstruct the sidewalks, exits, or entrances of the Building or the other Common
Areas of the Project, and Tenant will not use the Common Areas for any purpose
other than ingress and egress to and from the Premises or such other intended
uses of the Common Areas.  Landlord reserves the right to control and prevent
access to the Common Areas of any person whose presence, in Landlord’s
reasonable opinion, would be prejudicial to the safety, reputation and interests
of the Building and its tenants, provided such person is not an employee, agent
or visitor of Tenant and under Tenant’s reasonable control.

 

2.                                      No Access to Roof.  Tenant has no right
of access to the roof of the Building and will not install, repair or replace
any antenna, aerial, aerial wires, fan, air-conditioner or other device on the
roof of the Building, without the prior written consent of Landlord.  Any such
device installed without such written consent is subject to removal at Tenant’s
expense without notice at any time.  In any event Tenant will be liable for any
damages or repairs incurred or required as a result of its installation, use,
repair, maintenance or removal of such devices on the roof and agrees to
indemnify and hold harmless Landlord from any liability, loss, damage, cost or
expense, including reasonable attorneys’ fees, arising from any activities of
Tenant or of Tenant’s Representatives on the roof of the Building, as required
pursuant to the indemnification provisions of the Lease.

 

3.                                      Signage.  No sign, placard, picture,
name, advertisement or notice visible from the exterior of the Premises will be
inscribed, painted, affixed or otherwise displayed by Tenant on or in any part
of the Building without the prior written consent of Landlord.  Landlord
reserves the right to adopt and furnish Tenant with general guidelines relating
to signs in or on the Building.  All approved signage will be inscribed, painted
or affixed at Tenant’s expense by a person approved by Landlord, which approval
will not be unreasonably withheld.

 

4.                                      Prohibited Uses.  The Premises will not
be used for lodging or for the sale of goods to the general public.  Tenant will
not permit any food preparation on the Premises except that Tenant may use
Underwriters’ Laboratory approved equipment for brewing coffee, tea, hot

 

1

--------------------------------------------------------------------------------


 

chocolate and similar beverages and heating food so long as such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations.

 

5.                                      Keys and Locks.  Landlord will furnish
Tenant, free of charge, two keys to each door or lock in the Premises.  Landlord
may make a reasonable charge for any additional or replacement keys.  Tenant
will not duplicate any keys, alter any locks or install any new or additional
lock or bolt on any door of its Premises or on any other part of the Building
without the prior written consent of Landlord and, in any event, Tenant will
provide Landlord with a key for any such lock.  On the termination of the Lease,
Tenant will deliver to Landlord all keys to any locks or doors in the Building
which have been obtained by Tenant.

 

6.                                      Nuisances and Dangerous Substances. 
Tenant will not conduct itself or permit Tenant’s Representatives or Visitors to
conduct themselves, in the Premises or anywhere on or in the Property in a
manner which is unreasonably offensive or unduly annoying to any other tenant or
Landlord’s property managers.  Tenant will not install or operate any
phonograph, radio receiver, musical instrument, or television or other similar
device in any part of the Common Areas and shall not operate any such device
installed in the Premises in such manner as to unreasonably disturb or annoy
other tenants of the Building.  Except as otherwise permitted under the Lease,
Tenant will not use or keep in the Premises or the Property any kerosene,
gasoline or other combustible fluid or material other than limited quantities
thereof reasonably necessary for the maintenance of office equipment, or,
without Landlord’s prior written approval, use any method of heating or air
conditioning other than that supplied by Landlord.  Tenant will not permit or
suffer the Premises to be occupied or used in a manner which would reasonably be
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors or vibrations, or interfere in any way with other tenants
or those having business therein.  Tenant will not bring or keep any animals,
except Service Animals, in or about the Premises or the Property.

 

7.                                      Building Name and Address.  Without
Landlord’s prior written consent, Tenant will not use the name of the Building
in connection with or in promoting or advertising Tenant’s business except as
Tenant’s address.

 

8.                                      Window Coverings.  Other than interior
window blinds, no curtains, draperies, shutters, shades, awnings, screens or
other coverings, window ventilators, hangings, decorations or similar equipment
shall be attached to, hung or placed in, or used in or with any window of the
Building without the prior written consent of Landlord.

 

9.                                      Floor Coverings.  Tenant will not lay or
otherwise affix linoleum, tile, carpet or any other floor covering to the floor
of the Premises in any manner except as approved in writing by Landlord.  Tenant
will be liable for the cost of repair of any damage resulting from the violation
of this rule or the removal of any floor covering by Tenant or its contractors,
employees or invitees.

 

10.                               Wiring and Cabling Installations.  Landlord
will direct Tenant’s electricians and other vendors as to where and how data,
telephone, and electrical wires and cables are to be installed.  No boring or
cutting for wires or cables will be allowed without the prior written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed.  The location
of burglar alarms, smoke detectors, telephones, call boxes and other office
equipment affixed to the

 

2

--------------------------------------------------------------------------------


 

Premises shall be subject to the written approval of Landlord, not to be
unreasonably withheld, conditioned or delayed.

 

11.                               Plumbing Facilities.  The toilet rooms,
toilets, urinals, wash bowls and other apparatus shall not be used for any
purpose other than that for which they were constructed and no foreign substance
of any kind whatsoever shall be disposed of therein.  Tenant will be liable for
any breakage, stoppage or damage resulting from the violation of this rule by
Tenant, its employees or invitees.

 

12.                               Refuse.  Except as otherwise permitted in the
Lease, Tenant shall store all Tenant’s trash and garbage within the Premises or
in other facilities designated by Landlord for such purpose.  Tenant shall not
place in any trash box or receptacle any material which cannot be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
in the city in which the Building is located without being in violation of any
law or ordinance governing such disposal.  All trash and garbage removal shall
be made in accordance with directions issued from time to time by Landlord, only
through such Common Areas provided for such purposes and at such times as
Landlord may designate.  Tenant shall comply with the requirements of any
recycling program adopted by Landlord for the Building. Except as otherwise
permitted in the Lease, Tenant understands and acknowledges that its trash bins
cannot currently be located or housed outside the Building and Tenant must keep
them in its Premises until collection by Tenant’s refuse/recycling vendor.

 

13.                               Soliciting.  Canvassing, peddling, soliciting
and distribution of handbills or any other written materials in the Building are
prohibited, and Tenant will cooperate to prevent the same.

 

14.                               Parking.  Tenant will use, and cause Tenant’s
Representatives and Visitors to use, any parking spaces to which Tenant is
entitled under the Lease in a manner consistent with Landlord’s directional
signs and markings in the Parking Facility.  Specifically, but without
limitation, Tenant will not park, or permit Tenant’s Representatives or Visitors
to park, in a manner that impedes access to and from the Building or the Parking
Facility or that violates space reservations for handicapped drivers registered
as such.  Landlord may use such reasonable means as may be necessary to enforce
the directional signs and markings in the Parking Facility, including but not
limited to towing services, and Landlord will not be liable for any damage to
vehicles towed as a result of non-compliance with such parking regulations.

 

15.                               Fire, Security and Safety Regulations.  Tenant
will comply with all safety, security, fire protection and evacuation measures
and procedures reasonably established by Landlord or any governmental agency.

 

16.                               Responsibility for Theft.  Tenant assumes any
and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

 

17.                               Sales and Auctions.  Tenant will not conduct
or permit to be conducted any sale by auction in, upon or from the Premises or
elsewhere in the Property, whether said auction be voluntary, involuntary,
pursuant to any assignment for the payment of creditors or pursuant to any
bankruptcy or other insolvency proceeding.

 

3

--------------------------------------------------------------------------------


 

18.                               Waiver of Rules.  Landlord may waive any one
or more of these Building Rules for the benefit of any particular tenant or
tenants, but no such waiver by Landlord will be construed as a waiver of such
Building Rules in favor of any other tenant or tenants nor prevent Landlord from
thereafter enforcing these Building Rules against any or all of the tenants of
the Building.

 

19.                               Effect on Lease.  These Building Rules are in
addition to, and shall not be construed to in any way modify or amend, in whole
or in part, the terms, covenants, agreements and conditions of the Lease. 
Violation of these Building Rules constitutes a failure to fully perform the
provisions of the Lease, as referred to in Section 15.1 - “Events of Default”.

 

20.                               Intentionally deleted.

 

21.                               Additional and Amended Rules.  Landlord
reserves the right to rescind or amend these Building Rules and/or adopt any
other and reasonable non-discriminating rules and regulations as in its judgment
may from time to time be needed for the safety, care and cleanliness of the
Building and for the preservation of good order therein.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

ADDITIONAL PROVISIONS RIDER

 

35.                               EXTENSION OF TERM.  Landlord grants to Tenant
the option to extend the Initial Term of this Lease (“Extension Option”) for one
(1) additional period of five (5) years (“Extension Term”), subject to and upon
the following conditions:

 

35.1                        The Extension Term will commence as of the
expiration of the Initial Term of this Lease.

 

35.2                        Tenant will give irrevocable written notice of
exercise to Landlord not less than one hundred eighty (180) days and not more
than three hundred sixty five (365) days prior to the commencement of the
Extension Term, time being of the essence.

 

35.3                        The Extension Term will be upon all of the terms and
conditions of this Lease, except that Base Rent will be equal to the Market Rate
for the Extension Term and the Premises will be leased to Tenant in its “as-is”
condition and the terms of Exhibit B shall not apply. The determination of the
Market Rate will be made in accordance with the terms of Section 3.1(a) of this
Lease.

 

35.4                        No Event of Default beyond any applicable notice and
cure period shall be in existence at either the time of exercise or at any time
prior to commencement of the Extension Term.

 

36.                               PERMITTED TRASH ENCLOSURE. Notwithstanding
anything in the Lease to the contrary, Tenant may, at its sole cost and expense,
subject to approval by the City and applicable Laws, maintain up to two
(2) trash dumpsters in the rear exterior area of the Building immediately
adjacent to the loading dock area of the Premises. To the extent the City or
applicable Laws require that the dumpsters be housed or stored within an
enclosure or be screened in some other manner, Tenant shall, at its sole cost
and expense (except as otherwise provided in the final sentence of this
Section 36), construct, install, maintain, and repair such trash enclosure
and/or screening in compliance with applicable Laws. Prior to obtaining City
approval and prior to construction and installation of such enclosure or
screening, Tenant shall obtain the prior written consent of Landlord, not to be
unreasonably withheld, conditioned or delayed, of Tenant’s detailed plans and
specifications for such enclosure and/or screening, upon approval by.  The area
where Tenant’s dumpsters and permitted trash enclosure is located shall be
treated the same as

 

1

--------------------------------------------------------------------------------


 

the Premises for all purposes under this Lease, provided that Tenant shall be
responsible for all maintenance, repair, restoration and insurance obligations
pertaining to same. Upon expiration or earlier termination of this Lease, Tenant
shall remove its dumpsters and the permitted trash enclosure and restore the
area where same were located to substantially the same condition that existed on
the date of this Lease, reasonable wear and tear excepted. Notwithstanding the
foregoing to the contrary, Tenant may include the hard costs of constructing the
permitted trash enclosure in the Additional Contribution (defined in Exhibit B
of this Lease).

 

2

--------------------------------------------------------------------------------

 

EXHIBIT E

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

Tenant’s Hazardous Materials List

 

Hazardous Materials Inventory Statement

 

Tenant:

Mocon

Building:

Northland IV

Address:

9300 75th Avenue

 

Brooklyn Park, MN 55428

 

Hazard Classification

 

Chemical
Common / Trade Name

 

Chemical Abstract
Service No. (CAS)

 

Physical State

 

Quantity
Stored

 

In-Use
(open)

 

In-Use
(closed)

 

Total Quantity
of Product

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flammable Liquids:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class I-A

 

Auto Fuel (gasoline)

 

86290-81 -5

 

liquid

 

1.0 gallons

 

1.0 gallons

 

 

 

 

 

 

 

Class I-B

 

Methanol

 

67-56-1

 

liquid

 

15.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Class I-B

 

Acetone

 

67-64-1

 

liquid

 

5.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Class I-B

 

Isopropyl Alcohol

 

67-63-0

 

liquid

 

5.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Class I-C

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Flammable Liquids:

 

 

 

 

 

26 gallons

 

16 gallons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Combustible liquids:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class II

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class III-A

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Class III-B

 

Motor Oil

 

64742650

 

liquid

 

5.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Class III-B

 

Propylene Glycol

 

57-55-6

 

liquid

 

55.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

 

 

Total Combustible Liquids:

 

 

 

 

 

60 gallons

 

10 gallons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Health Hazards:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carcinogen

 

Solder with Lead

 

7439-92-1

 

solid

 

2.0 lbs.

 

2.0 lbs.

 

 

 

 

 

 

 

Carcinogen

 

Cadmium Impreg. Nickel

 

7440-43-9

 

solid

 

100 lbs.

 

100 lbs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corrosive

 

Potassium Hydroxide Solution

 

1310-58-3

 

liquid

 

30 gallons

 

5 gallons

 

 

 

 

 

17% solution

 

Corrosive

 

Ammonium Hydroxide

 

1336-21-6

 

liquid

 

1.0 gallon

 

1.0 gallon

 

 

 

 

 

 

 

 

 

Total Corrosives:

 

 

 

 

 

31 gallons

 

6 gallons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Highly Toxic

 

Mercury (thermometers)

 

7439-97-6

 

liquid

 

0.1 lbs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toxic

 

Cadmium Impregnated Nickel sheet, containing:

 

solid

 

100 lbs

 

100 lbs

 

 

 

 

 

 

 

 

 

- cadmium

 

7440-43-9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- nickel

 

7440-02-0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Hazard Classification

 

Chemical
Common / Trade Name

 

Chemical Abstract
Service No. (CAS)

 

Physical State

 

Quantity
Stored

 

In-Use
(open)

 

In-Use
(closed)

 

Total Quantity
of Product

 

Comments

 

Irritants

 

Propylene Glycol

 

57-55-6

 

liquid

 

55.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Irritants

 

Acetone

 

67-64-1

 

liquid

 

5.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

Sensitizers

 

Isopropyl Alcohol

 

67-63-0

 

liquid

 

5.0 gallons

 

5.0 gallons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Radioactives

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other

 

Cryogenic Nitrogen

 

7727-37-9

 

liquid/gas

 

3000 gals.

 

 

 

 

 

 

 

outdoor storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plastics:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type A

 

ABS (acrylonitrile-butadiene-styrene copolymer)

 

9003-56-9

 

solid

 

 

 

 

 

 

 

 

 

 

 

Type A

 

Polyurethane

 

 

 

solid

 

 

 

 

 

 

 

 

 

 

 

Type A

 

Polystyrene

 

9003-53-6

 

solid

 

 

 

 

 

 

 

 

 

 

 

Type A

 

TPE (thermoplastic elastomer)

 

 

 

solid

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Type A Plastics:

 

 

 

 

 

800 lbs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physical Hazards:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Combustible Fiber

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryogenic, Flammable

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryogenic, Oxidizing

 

Cryogenic Oxygen

 

7782-44-7

 

liquid/gas

 

500 gals.

 

 

 

 

 

 

 

outdoor storage

 

Explosives

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flammable Solids

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flammable Gas

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Organic Peroxide

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxidizer

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxidized - Gas

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pyrophoric

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unstable (reactive)

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Reactive

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT

DATED AS OF MARCH 9, 2010

BETWEEN

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP, AS LANDLORD,

AND

MOCON, INC., AS TENANT (“LEASE”)

 

NON-DISTURBANCE, ATTORNMENT, ESTOPPEL AND SUBORDINATION AGREEMENT

 

THIS NON-DISTURBANCE, ATTORNMENT, ESTOPPEL AND SUBORDINATION AGREEMENT (this
“Agreement”) is made and entered into as of March 9, 2010, by, between and among
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association as
Administrative and Collateral Agent (the “Agent” or “Beneficiary”) for certain
Lenders (the “Lenders”) who are or become parties who become parties to that
certain Amended and Restated Credit Agreement dated June 5, 2006, as amended by
that certain First Amendment to Loan Documents dated as of August 22, 2006, that
certain Second Amendment to Loan Documents dated as of March 29, 2007, and that
certain Third Amendment to Loan Documents dated April 25, 2008, and as affected
by that certain Extension Recognition Agreement dated June 5, 2009 and a certain
Restructuring Consent Letter dated June 23, 2009 and by a certain Post Closing
Agreement June 23, 2009 and as from time to time hereafter amended or modified,
by and between Agent and the Lenders and EBREF Holding Company, LLC, as Borrower
(the “Credit Agreement”) and MOCON, INC., a Minnesota corporation (“Lessee”),
and MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP (“Lessor”).

 

R E C I T A L S:

 

A.                                   Lenders are the owners and holders, or
expect to be the owners and holders, of certain Promissory Notes dated as of
June 5, 2006, (the “Notes”) in the aggregate principal sum of One Hundred
Seventy Million Dollars ($170,000,000.00), which are guaranteed by a certain
Payment Guaranty Agreement dated as of June 5, 2006, which Payment Guaranty
Agreement is to be joined in by the Lessor and is secured or to be secured by a
Indemnity of Trust, Security Agreement and Assignment of Leases and Rents and
Fixture Filing (the “Mortgage”)  and an Indemnity Assignment of Leases and Rents
(the “Assignment of Rents”), each to be entered into on or about the date of
this Agreement, which Mortgage constitutes a lien or encumbrance on that certain
real property more particularly described in the attached EXHIBIT A (the
“Property”).

 

B.                                     Lessee is the holder of a leasehold
estate covering a portion of the Property (the “Demised Premises”) pursuant to
the terms of that certain Lease Agreement dated March 9, 2010,

 

1

--------------------------------------------------------------------------------


 

and executed by Lessee and Lessor (the “Lease”). A copy of the Lease, certified
as true and correct by Lessee, has previously been delivered to Beneficiary and
has not been amended, modified or terminated as of the date hereof.

 

C.                                     Lessee, Lessor and Beneficiary in its
capacity as Collateral Agent and Administrative Agent under the Credit Agreement
desire to confirm their understanding with respect to the Lease, the Mortgage
and the Assignment of Rents.

 

AGREEMENT

 

1.  So long as Lessee is not in default (beyond any period given Lessee to cure
such default) in the payment of rent or in the performance of any of the terms,
covenants or conditions of the Lease on Lessee’s part to be performed, Lessee’s
possession and occupancy of the Demised Premises shall not be interfered with or
disturbed by Beneficiary during the term of the Lease or any extension thereof
duly exercised by Lessee.

 

2.  Lessee hereby consents to the assignment by Lessor to Beneficiary of the
Lease, as set forth in the Deed of Trust and the Assignment of Rents. If the
interests of Lessor shall be transferred to and/or owned by Beneficiary by
reason of judicial foreclosure, power-of-sale foreclosure or other proceedings
brought by Beneficiary, or by any other manner, including, but not limited to,
the institution of a receiver for the Property or Beneficiary’s exercise of its
rights under the Assignment of Rents, Lessee shall be bound to Beneficiary under
all of the terms, covenants and conditions of the Lease for the balance of the
remaining term thereof and any extension thereof duly exercised by Lessee, with
the same force and effect as if Beneficiary were the lessor under the Lease, and
Lessee does hereby attorn to Beneficiary as its lessor, said attornment to be
effective and self-operative without the execution of any further instruments on
the part of any of the parties hereto immediately upon Beneficiary’s succeeding
to the interest of the lessor under the Lease; provided, however, that Lessee
shall be under no obligation to direct its payment of rent to Beneficiary until
Lessee receives written notice from Beneficiary to do so. Lessee may rely upon
any such written notice received from Beneficiary and the payment of Rent to
Beneficiary after receipt of such notice shall satisfy Lessee’s obligations
therefore under the Lease.  The respective rights and obligations of Lessee and
Beneficiary upon such attornment, to the extent of the then remaining balance of
the term of the Lease and any such extension, shall be and are the same as now
set forth therein, as modified hereby, it being the intention of the parties
hereto for this purpose to incorporate the Lease in this Agreement by reference
with the same force and effect as if set forth in full herein.

 

3.  If Beneficiary shall succeed to the interest of the landlord under the
Lease, Beneficiary shall, subject to the last sentence of this Section 3, be
bound to Lessee under all of the terms, covenants and conditions of the Lease;
provided, however, that Beneficiary shall not be:

 

(a)  Liable for any act or omission of any prior lessor (including Lessor) or
for any monetary damages incurred by Lessee in connection therewith or liable
for any act or omission prior to Beneficiary’s succession to title; or

 

2

--------------------------------------------------------------------------------


 

(b) Subject to any offsets, defenses or counterclaims which Lessee might have
against any prior lessor (including Lessor) or accruing prior to Beneficiary’s
succession to title; or

 

(c)  Bound by any rent, additional rent or advance rent which Lessee might have
paid for more than the current month to any prior lessor(including Lessor) or
prior to Beneficiary’s succession to title and all such rent shall remain due
and owing notwithstanding such advance payment; or

 

(d)  Bound by any amendment or modification of the Lease made without its
consent and written approval; or

 

(e)  Required to restore the building or otherwise perform the obligations of
Lessor under the Lease in the event of a foreclosure of the Deed of Trust or
acceptance by Beneficiary of a deed in lieu of foreclosure, in either instance
if the building or the restoration obligations have not been fully completed
prior to the foreclosure or acceptance, provided, that if the building or other
obligations have not been performed by Beneficiary, the Tenant may give
Beneficiary a notice that it will terminate the Lease, and Beneficiary may avoid
such termination by written notice to Tenant that is agrees to restore or take
such other action necessary to remedy such lack of restoration promptly.

 

Neither Wells Fargo nor any other party who, from time to time, shall be
included in the definition of the term “Beneficiary” hereunder shall have any
liability or responsibility under or pursuant to the terms of this Agreement
after it ceases to own a fee interest in or to the Property.

 

4.  Subject to the terms of this Agreement (including, but not limited to, those
in Section 2 hereof, the Lease and the terms thereof are, and shall at all times
continue to be, subject and subordinate in each and every respect, to the Deed
of Trust and the terms thereof, and to any and all renewals, modifications,
extensions, substitutions, replacements and/or consolidations of the Deed of
Trust.  Nothing herein contained shall be deemed or construed as limiting or
restricting the enforcement by Beneficiary of any of the terms, covenants,
provisions or remedies of the Deed of Trust or the Assignment of Rents, whether
or not consistent with the Lease.

 

5.  The term “Beneficiary” shall be deemed to include Wells Fargo and all of its
successors and assigns, including anyone who shall have succeeded to Lessor’s
interest by, through or under judicial or power-of-sale foreclosure or other
proceedings brought pursuant to the Deed of Trust, or deed in lieu of such
foreclosure or proceedings, or otherwise.

 

6.  Lessor and Lessee represent and warrant to Beneficiary as follows: (a)that
the Lease is presently in full force and effect and unmodified or changed;
(b)that the term shall commence upon Substantial Completion of the Tenant
Improvements as set forth in the Lease, and full rental will then accrue;
(c) that all conditions required under the Lease that could have been satisfied
as of the date hereof have been met; (d) that no rent under said Lease has been
paid more than thirty

 

3

--------------------------------------------------------------------------------


 

(30)days in advance of its due date; (e) that no default or event, which with
the giving of notice, passage of time, or both, would constitute a default,
exists under said Lease;(f) that the Lessee, as of this date, has no charge,
lien or claim of offset under said Lease or otherwise, against rents or other
charges due or to become due thereunder;(g) that the Lease constitutes the
entire agreement between the parties and that Beneficiary shall have no
liability or responsibility with respect to any security deposit of Lessee;
(h) that the only persons, firms or corporations in possession of said leased
premises or having any right to the possession or use of said premises(other
than the record owner) are those holding under the Lease; and (i) that the
Lessee has no right or interest in or under any contract, option or agreement
involving the sale or transfer of the Demised Premises.

 

7.  In the absence of the prior written consent of Beneficiary, Lessee agrees
not to do any of the following: (a) prepay the rent under the Lease for more
than one (1) month in advance, (b) enter into any agreement with the Lessor to
amend or modify the Lease, (c) voluntarily surrender the Demised Premises or
terminate the Lease prior to the expiration date thereof set forth in the Lease,
and (d) sublease or assign the Demised Premises.

 

8.  In the event Lessor shall fail to perform or observe any of the terms,
conditions or agreements in the Lease, Lessee shall give written notice thereof
to Beneficiary and Beneficiary shall have the right (but not the obligation) to
cure such failure. Lessee shall not take any action with respect to such failure
under the Lease, including, without limitation, any action in order to
terminate, rescind or avoid the Lease or to withhold any rent thereunder, for a
period of thirty (30) days after receipt of such written notice by Beneficiary;
provided, however, that in the case of any default which cannot with diligence
be cured within said 30-day period, if Beneficiary shall proceed promptly to
cure such failure and thereafter prosecute the curing of such failure with
diligence and continuity, the time within which such failure may be cured shall
be extended for such period as may be necessary to complete the curing of such
failure with diligence and continuity.

 

9.  So long as the Loan is outstanding, Lessee covenants to provide Beneficiary
with all information, including, but not limited to evidence of payment of taxes
and insurance (if Lessee is obligated for such payments under the Lease) to
which the Lessor may be entitled under the Lease, at the times and in the manner
as the same are provided to the Landlord.

 

10. So long as the Loan is outstanding, Beneficiary or its designee may enter
upon the Property at all reasonable times to visit or inspect the Property and
discuss the affairs, finances and accounts of Lessee applicable to the Property
or the Lease at such reasonable times as Beneficiary or its designee may
request.

 

11. Lessee hereby represents and warrants that the Lease and this Agreement have
been duly authorized, executed and delivered by Lessee and constitute legal,
valid and binding instruments, enforceable against Lessee in accordance with
their respective terms, except as such terms may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally.

 

4

--------------------------------------------------------------------------------


 

12. This Agreement may not be modified orally or in any other manner than by an
agreement in writing signed by the parties hereto and their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns. In the event of a
conflict between the provisions of this Agreement and the provisions of the
Lease, the provisions of this Agreement shall control.

 

13. This Agreement may be executed in several counterparts, and all so executed
shall constitute one agreement, binding on all parties hereto, notwithstanding
that all parties are not signatories to the original or the same counterpart.

 

14. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be in writing and shall be considered as
properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee, or by prepaid telegram. Notice so given in
person or by telegram shall be effective upon its deposit. Notice so given by
mail shall be effective two (2) days after deposit in the United States mail.
Notice given in any other manner shall be effective only if and when received by
the addressee. For purposes of notice, the addresses of the parties shall be:

 

Lessor:

Minnesota Industrial Properties Limited Partnership

 

c/o Ryan Companies US, Inc.

 

50 South Tenth Street, Suite 300

 

Minneapolis MN 55403-2012

 

 

Lessee:

Mocon, Inc.

 

9300 75th Avenue North, Suite 100

 

Brooklyn Park, MN 55428

 

 

Beneficiary:

Wells Fargo Bank, National Association

 

Real Estate Group

 

1750 H Street, NW, Suite 400,

 

Washington, D.C. 20006

 

Attention: Manager, Loan Administration Department

 

 

With a copy to:

Wells Fargo Bank Real Estate Group

 

420 Montgomery Street

 

San Francisco, California 94111

 

Attention: Chief Credit Officer

 

provided, however, that any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other parties in the manner set
forth hereinabove.

 

5

--------------------------------------------------------------------------------


 

[Signatures on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

LESSEE:

 

 

 

MOCON, INC.,

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Darrell B. Lee

 

 

Name:

Darrell B. Lee

 

 

Title:

V.P. & CFO

 

 

 

 

 

 

 

 

STATE OF MINNESOTA

)

ss:

 

COUNTY OF HENNEPIN

)

 

 

 

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
Darrell B. Lee, who is personally well known to me as, or satisfactorily proven
to be, the person named as Vice President of MOCON, INC., in the foregoing
Non-Disturbance, Attornment, Estoppel and Subordination Agreement bearing date
as of the 9th day of March, 2010, personally appeared before me in the said
jurisdiction, and by virtue of the authority vested in him or her by said
Agreement, acknowledged the same to be the act and deed of said organization,
and delivered the same as such.

 

GIVEN under my hand and official seal this 9th day of March, 2010

 

 

 

/s/ Congcong Luo

 

 

Notary Public

 

My Commission Expires:  January 31, 2014

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

7

--------------------------------------------------------------------------------


 

 

LESSOR:

 

 

 

 

MINNESOTA INDUSTRIAL PROPERTIES LIMITED PARTNERSHIP,

 

a Minnesota limited partnership

 

 

 

 

By:  Minnesota Industrial Portfolio, LLC

 

Its:  General Partner

 

 

 

 

By:

EBREF Holding Company, LLC, a Delaware limited liability company, Manager

 

 

 

 

 

 

 

By:

/s/ Mandi L. Wedin

 

 

Mandi L. Wedin

 

 

Vice President

 

 

 

STATE OF MARYLAND

)

ss:

 

COUNTY OF MONTGOMERY

)

 

 

 

This is to certify that Robert B. Bellinger, Manager of EBREF Holding Company,
LLC, a Delaware limited liability company, , who is personally well known to me
or who identified [himself] [herself] by exhibiting a current valid photo
identification, to wit, [a                                                
drivers license, number                                          ,] [Mandi L.
Wedin], personally appeared before me in the jurisdiction set forth above, on
the day and year set forth below, and stated to me that [he][she] affixed [his]
[her] signature on this page of the foregoing document voluntarily for the
purposes set forth therein as Manager of EBREF Holding Company, LLC, as Manager
of Minnesota Industrial Portfolio, LLC, as General Partner of Minnesota
Industrial Portfolio, LLC, and that he was duly authorized to execute such
document..

 

CERTIFIED this 10th day of March, 2010.

 

[PHOTOGRAPHICALLY

REPRODUCABLE SEAL]

 

 

/s/ Melissa Franklin

 

Notary Public

 

My Commission Expires:  August 18, 2013

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

 

BENEFICIARY:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Liz C. Anderson

 

 

Liz C. Anderson

 

 

Vice President

 

 

 

 

 

 

DISTRICT OF COLUMBIA

) ss:

 

 

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
Liz C. Anderson, who is personally well known to me as, or satisfactorily proven
to be, the person named as Vice President of Wells Fargo Bank, National
Association in the foregoing Non-Disturbance, Attornment, Estoppel and
Subordination Agreement bearing date as of the         day of           
          , 2010 personally appeared before me in the said jurisdiction, and
being duly authorized, acknowledged the same to be the act and deed of Wells
Fargo Bank, National Association, and delivered the same as such.

 

GIVEN under my hand and official seal this 11th day of March, 2010.

 

 

 

 

/s/ Diana Becerra

 

 

Notary Public

 

 

My Commission Expires:  August 14, 2013

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

10

--------------------------------------------------------------------------------
